         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 1 of 48



     1    Larry J. Wulkan (Bar No. 021404)
          STINSON LLP
     2    1850 North Central Avenue, Suite 2100
          Phoenix, Arizona 85004-4584
     3    Tel: (602) 212-8511
          Fax: (602) 240-6925
     4    Email: larry.wulkan@stinson.com
     5    Additional counsel listed on following page
          Attorneys for Plaintiffs
     6
                                         UNITED STATES DISTRICT COURT
     7
                                             DISTRICT OF ARIZONA
     8
          Jason Fenty, Brian Stepter, Douglas           No. 2:20-cv-01192-SPL-JZB
     9    Crough, Edward Reason, Jesus Tequida,
          Ramon Avenenti, Anthony Scroggins,            REPLY IN SUPPORT OF
    10    Dale Perez, and Tamara Ochoa on behalf        PLAINTIFF-PETITIONERS’ EX
          of themselves and those similarly             PARTE APPLICATION FOR A
    11    situated,                                     PRELIMINARY INJUNCTION
    12                    Plaintiffs-Petitioners,

    13





          Puente Human Rights Movement,
    14
                               Plaintiff,
    15
          v.
    16    Sheriff Paul Penzone, in his official
          capacity, and Maricopa County, a
    17    municipal entity,
    18                         Defendants.
    19

    20

    21

    22

    23

    24

    25

    26

    27

    28



         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 2 of 48



     1   Ethan J. Sanders (MO 71151)                 Shari Ross Lahlou (DC 476630)
         Pro Hac Vice                                Pro Hac Vice
     2   STINSON LLP                                 DECHERT LLP
         1201 Walnut Street, Suite 2900              1900 K Street, N.W.
     3   Kansas City, MO 64106                       Washington, DC 20006 - 1110
         Telephone: (816) 691-2628                   Telephone: (202) 261-3300
     4   ethan.sanders@stinson.com                   Shari.lahlou@dechert.com
     5   Brian Raphel (NY 5592308) Pro Hac Vice      Benjamin M. Sadun (CA 287533)
         Pat Andriola (NY 5406327) Pro Hac Vice      Pro Hac Vice
     6   Timothy Ly (NY 5478540) Pro Hac Vice        Allison Ozurovich (CA 312797)
         DECHERT LLP                                 Pro Hac Vice
     7   Three Bryant Park                           DECHERT LLP
         1095 Avenue of the Americas                 633 West 5th Street, Suite 4900
     8   New York, NY 10036                          Los Angeles, CA 90071
         Telephone: (212) 698-3500                   Telephone: (213) 808-5700
     9   brian.raphel@dechert.com                    benjamin.sadun@dechert.com
         pat.andriola@dechert.com                    allie.ozurovich@dechert.com
    10   timonty.ly@dechert.com
    11   Jared G. Keenan (AZ 027068)                 Eric Balaban (Admitted to Maryland Bar)
         *Casey Arellano (AZ 031242)                 Pro Hac Vice
    12   ACLU FOUNDATION OF ARIZONA                  AMERICAN CIVIL LIBERTIES
         P.O. Box 17148                              UNION FOUNDATION
    13   Phoenix, AZ 85011                           915 15th St. NW, 7th Floor





         Telephone: (602) 650-1854                   Washington, DC 20005
    14   jkeenan@acluaz.org                          Telephone: (202) 393-4930
         casey.arellano@acluaz.org                   ebalaban@aclu.org
    15
         Olga Akselrod (NY 4132825)                  Zoe Brennan-Krohn (CA 324912)
    16   Pro Hac Vice                                Pro Hac Vice
         Hugh Handeyside (NY 5394002)                AMERICAN CIVIL LIBERTIES
    17   Pro Hac Vice                                UNION FOUNDATION
         Clara Spera (NY 5590229)                    39 Drumm Street
    18   Pro Hac Vice                                San Francisco CA 94111
         Somil Trivedi (NY 4834495)                  Telephone: (415) 343-0769
    19   Pro Hac Vice                                Zbrennan-krohn@aclu.org 
         AMERICAN CIVIL LIBERTIES
    20   UNION FOUNDATION
         125 Broad Street, 18th Floor
    21   New York, NY 10014
         Telephone: (212) 549-2569
    22   oakselrod@aclu.org
         hhandeyside@aclu.org
    23   cspera@aclu.org
         strivedi@aclu.org
    24

    25   *Admitted pursuant to Ariz. Sup. Ct. R. 38(f)
    26

    27

    28

                                                   - ii -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 3 of 48



     1                                               TABLE OF CONTENTS
     2   I.     INTRODUCTION................................................................................................. 1
     3    II.    EVEN IF DEFENDANTS’ POLICIES WERE ENFORCED—THEY ARE
                NOT—THEY ARE CONSTITUTIONALLY INSUFFICEINT ............................ 1
     4           A.      Differences Between Policies Applicable To Staff And Incarcerated
                          Persons Confirm That Defendants Are Indifferent To Incarcerated
     5                 Persons’ Serious Medical Needs ................................................................. 2
     6
                      B.      MCSO’s Policies Are Inadequate For Protecting Medically
                       Vulnerable And Disabled Subclass Members ............................................. 5
     7          C.     Defendants Concede That MCSO Policies, Even When Enforced, Do
                       Not Allow Social Distancing ...................................................................... 6
     8          D.     MCSO’s New Testing Scheme Is Inadequate.............................................. 7
     9              E.     Defendants Ignore the Gaps Between Stated Policy and Actual
                       Practice....................................................................................................... 8
    10   II.    PLAINTIFFS HAVE STANDING ...................................................................... 13
    11          A.     The Individual Plaintiffs Have Standing ................................................... 13
    12
                B.     Puente Has Standing ................................................................................. 14
           III.  PLAINTIFFS’ CLAIMS ARE NOT BARRED BY ANY EXHAUSTION
    13          DOCTRINE ........................................................................................................ 19





    14
                A.     Administrative Remedies Are Satisfied Or Otherwise Unavailable ........... 19
                        1.      Plaintiffs Perez and Stepter Have Exhausted Their Claims, So
    15                         All Plaintiffs Are Exhausted. ......................................................... 19
    16
                           2.      Defendants’ Refusal to Process Grievances, Disregard of
                                  Formal Grievance Policy, and Improper Screening Render
    17
                               Administrative Remedies Unavailable ........................................... 20
                           3.       Defendants’ Lack An Emergency Grievance Procedure,
    18                         Thereby Rendering Administrative Remedies Unavailable ............ 22
    19
                          4.      The PLRA Does Not Apply To The Medically Vulnerable
                               Pretrial Subclass Seeking Habeas Relief ........................................ 24
    20                 5.      Prudential Exhaustion of the Habeas Claim Is Inapplicable............ 25
    21
                   B.      Plaintiffs Are Not Required to Exhaust State Court Remedies to
                       Pursue §2241 Habeas Relief ..................................................................... 26
    22     IV. PLAINTIFFS’ CONSTITUTIONAL AND STATUTORY RIGHTS ARE
                BEING VIOLATED ........................................................................................... 28
    23          A.     Plaintiffs’ Fourteenth Amendment Rights Are Being Violated ................. 28
    24          B.     Defendants are Violating Plaintiffs’ Eighth Amendment Rights ............... 32
    25
                   C.     Defendants are Violating Plaintiffs’ ADA and Rehabilitation Act
                       Rights ....................................................................................................... 33
    26   V.     PLAINTIFFS ARE SUFFERING IRREPARABLE HARM................................ 35
    27
         VI. THE BALANCE OF THE EQUITIES ARE IN PLAINTIFFS’ FAVOR ............. 37
         VII. THE COURT HAS AUTHORITY TO ORDER RELEASE ................................ 37
    28

                                                                     - iii -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 4 of 48



     1   VIII. CONCLUSION ................................................................................................... 39
     2                                             TABLE OF AUTHORITIES

     3                                                              CASES
     4                                 Albino v. Baca,
             747, F.3d 1162, 1172 (9th Cir. 2014) ......................................................................... 20
     5

     6                        Aleknagik Natives, Ltd. v. Andrus,
             648 F.2d 496 (9th Cir. 1980)...................................................................................... 25
     7
                                      Andres v. Marshall,
     8       867 F.3d 1076 (9th Cir. 2017).............................................................................. 20, 21
     9
                                   Barfield v. Cook,
    10       2019 WL 3562021 (D. Conn. Aug. 6, 2019) .............................................................. 19
    11                                        Beltran-Ojeda v. Doe,
               No. CV 12-1287-PHX-DGC, 2013 WL 6059242 (D. Ariz. Nov. 18,
    12
             2013) ............................................................................................................. 20, 21, 22
    13





                                       Brown v. Rison,
    14       895 F.2d 533 (9th Cir. 1990)...................................................................................... 25
    15                                 Brown v. Valoff,
    16       422 F.3d 926 (9th Cir. 2005)................................................................................ 20, 23

    17                               Chandler v. Crosby,
             379 F.3d 1278 (11th Cir. 2004).................................................................................. 19
    18
                       Coal. of Clergy, Lawyers, & Professors v. Bush,
    19
             310 F.3d 1153 (9th Cir. 2002).................................................................................... 18
    20
                            E. Bay Sanctuary Covenant v. Barr,
    21       No. 19-16487, 2020 WL 3637585 (9th Cir. 2020) ..................................................... 14
    22                      E. Bay Sanctuary Covenant v. Trump,
    23       950 F.3d 1242 (9th Cir. 2020)........................................................................ 14, 15, 16

    24                          Fletcher v. Menard Corr. Ctr.,
             623 F.3d 1171 (7th Cir. 2010).................................................................................... 22
    25
               Four Seasons Hotels and Resorts, B .V. v. Consorcio Barr, S.A.,
    26
             320 F.3d 1205 (11th Cir.2003)..................................................................................... 4
    27
                          Freedom From Religion Found. v. Weber,
    28       628 F. App'x 952 (9th Cir. 2015) ............................................................................... 18

                                                                      - iv -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 5 of 48



     1                                  Gates v. Cook,
             376 F.3d 323 (5th Cir. 2004)...................................................................................... 19
     2

     3                        Havens Realty Corp. v. Coleman,
             455 U.S. 363 (1982) .................................................................................................. 14
     4
                                    Hernandez v. Sessions,
     5       872 F.3d 976 (9th Cir. 2017)...................................................................................... 25
     6
          Int'l Union, United Auto., Aerospace & Agr. Implement Workers of Am. v.
     7                                             Brock,
            477 U.S. 274 (1986) .................................................................................................. 17
     8
                                  Karas v. Marciano,
     9
             2017 WL 6816858 (C.D. Cal. Nov. 13, 2017)............................................................ 23
    10
                                    Lewis v. Washington,
    11       265 F. Supp. 2d 939 (N.D. Ill. 2003).......................................................................... 19
    12                                Liang v. Ashcroft,
    13       370 F.3d 994 (9th Cir. 2004)...................................................................................... 25





    14                        Massie ex rel. Kroll v. Woodford,
             244 F.3d 1192 (9th Cir. 2001).................................................................................... 18
    15
                                      McBride v. Lopez,
    16
             807 F.3d 982 (9th Cir. 2015)................................................................................ 20, 22
    17
                                 McPherson v. Lamont,
    18       2020 WL 2198279 (D. Conn. May 6, 2020)................................................... 22, 24, 25
    19                                Nunez v. Duncan,
    20       591 F.3d 1217 (9th Cir. 2010).............................................................................. 20, 22

    21                 Planned Parenthood Arizona, Inc. v. Brnovich,
             172 F. Supp. 3d 1075, 1085 (D. Ariz. 2016) (Logan, J.) ................................ 14, 17, 18
    22
         Puente v. Arpaio, 821 F.3d 1098, 1108 (9th Cir. 2016) ............................................. 15, 16
    23

    24                          Rodriguez v. City of San Jose,
             930 F.3d 1123 (9th Cir. 2019).................................................................................... 15
    25
                                           Ross v. Blake,
    26       136 S. Ct. 1850 (2016)......................................................................................... 19, 20
    27
                                       Sapp v. Kimbrell,
    28       623 F.3d 813 (9th Cir. 2010)................................................................................ 19, 20

                                                                    -v-
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 6 of 48



     1   Sierra Club v. Trump, 963 F.3d 874, 883 (9th Cir. 2020) ............................................... 17
     2                              Torres v. Milusnic,
     3       Case No. 2:20-cv-4450-CBM-PVC, Doc. 45 (C.D. Cal. July 14, 2020) ..................... 24

     4   Valentine v. Collier, 956 F.3d 797, 804 (5th Cir. 2020) ................................................... 35
     5                                Ward v. Chavez,
             2009 WL 2753024 (D. Ariz. Aug. 27, 2009), overruled on other grounds
     6
             by Ward v. Chavez, 678 F.3d 1042 (9th Cir. 2012) .............................................. 24, 25
     7
                                      Wilson v. Williams,
     8       2020 WL 3056217 ..................................................................................................... 24
     9                                                           STATUTES
    10
         28 U.S.C. § 2241............................................................................................................. 24
    11
         42 U.S.C. § 1997e ........................................................................................................... 19
    12
         42 U.S.C. § 1997e(a)....................................................................................................... 19
    13





    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                                     - vi -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 7 of 48



     1   I.       INTRODUCTION
     2            Defendants congratulate themselves for taking steps “to manage” the spread of
     3   COVID-19 “[a]s early as February 2020”—as if taking any action immunizes them from
     4   their deliberate indifference. Doc. 28 (Opposition) at 7. Defendants’ policies—which are
     5   inadequate in their own right—combined with Defendants’ decision to turn a blind eye
     6   toward the implementation of those policies have placed people incarcerated at the
     7   Maricopa County jails and jail staff at an unreasonable risk, and will continue to do so
     8   absent preliminary injunctive relief from the Court.
     9            Indeed, in the short period since Plaintiff-Petitioners and Plaintiff Puente
    10   (“Plaintiffs”) moved for an injunction, the number of COVID-19 cases inside the jails has
    11   more than doubled. Given that the virus spreads exponentially, it threatens to double again
    12   and again. This will continue irreparably harming Plaintiffs, and particularly the medically
    13   vulnerable and disabled class members, unless and until injunctive relief is granted.





    14   II.      EVEN IF DEFENDANTS’ POLICIES WERE ENFORCED—THEY ARE
    15            NOT—THEY ARE CONSTITUTIONALLY INSUFFICIENT
    16            While Defendants make much of their “extensive” efforts to address the pandemic,
    17   their papers merely confirm the inadequacy of these efforts. Defendants tout policies that
    18   are not implemented at the jails. And the policies themselves are patently inadequate,
    19   failing to adhere to established public health guidelines. Indeed, Defendants fail to meet
    20   even the most basic of CDC guidelines—such as creating a separate set of measures
    21   specifically to protect the medically vulnerable from being infected. Ex. 11 (Cohen Suppl.
    22   Decl.) ¶¶ 27-28. Nor have Defendants put into place numerous other measures included in
    23   CDC guidance, including daily temperature and symptoms checks for staff upon entry,
    24   symptom monitoring of quarantined individuals to ensure quick detection of people who
    25   are infected and symptomatic, proper verbal and written education on COVID-19 for
    26   people incarcerated in the jails, or measures to ensure proper cleaning of high touch areas
    27   and sanitization of places where people with COVID-19 were housed, amongst numerous
    28   other failings. Ex. 11 (Cohen Suppl. Decl.) ¶¶ 30, 43-49, 50-54, 56.


                                                         1
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 8 of 48



     1            A.       Differences Between Policies Applicable To Staff And Incarcerated Persons
                           Confirm That Defendants Are Indifferent To Incarcerated Persons’ Serious
     2                     Medical Needs
     3            Maricopa County’s policies are particularly jarring when the requirements
     4   applicable to the staff are compared to those applicable to the incarcerated population.1
     5   Staff are purportedly prohibited from entering the jail if they exhibit any COVID-19
     6   symptoms and must leave “immediately” if they develop a fever while on the job. Doc. 28
     7   at 8-9. Yet incarcerated persons do not have any ability to leave the jail if they develop
     8   those same symptoms, and Defendants are actively fighting their release or even
     9   temporary enlargement via this lawsuit. This makes social distancing all the more
    10   important—a step which Defendants have yet to implement. See Ex. 11 (Cohen Suppl.
    11   Decl.) ¶¶ 37-42.
    12            Even within the jail, there is a significant gap between the policies designed to
    13   protect staff versus those designed to protect the incarcerated. Mask policies underscore





    14   these gaps. As of June 29, 2020, MCSO2 requires staff to wear masks “in common areas
    15   in the jail.” Doc. 28 at 9. All staff have purportedly received N95 masks with machine
    16   washable inserts. Id. In stark contrast, incarcerated persons are not required to wear any
    17   masks—much less N95 masks—even in common areas. Id. at 16-17. Instead, they are
    18   merely “instructed” to wear, thin, surgical paper masks in limited situations, such as when
    19   they attend court, receive medical care, or leave their housing unit. Id. While MCSO has
    20   recently provided paper masks to people incarcerated at 4th Avenue Jail weekly, most
    21   other facilities appear to provide paper masks infrequently. Id. And unlike the N95 masks
    22   given to staff, the masks given to incarcerated persons are intended only for a single use
    23   and generally must be replaced daily to be effective. Doc. 12 (R. Cohen Decl.) ¶¶ 119-
    24   120; Ex. 11 (Cohen Supp. Decl.) ¶ 51. Although incarcerated persons are purportedly
    25   “advised on the most effective ways to ensure the mask stays clean,” an internal MCSO
    26
         1
           Plaintiffs in no way suggest that the policies applied to jail staff are in fact sufficient
    27   under public health guidelines. Further, Plaintiffs have no basis at this juncture to assess
         whether the applicable staff policies are being implemented.
    28   2
           All citations to “MCSO” refer to Maricopa County Sherriff’s Office.
                                                       -2-
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 9 of 48



     1   memo to staff itself recognizes that “[d]isposable face mask [sic] can only be used once.”
     2   Doc. 28 at 17; Doc. 29-1 at MCSO-FENTY-000362.
     3            Moreover, Defendants concede that during transportation incarcerated persons only
     4   receive a paper mask if they complain of symptoms and then a staff member determines
     5   that there is a “high suspicion of possible COVID-19 infection.” Doc. 28 at 11. This
     6   concession is particularly stunning as Defendants are aware that there is a very real risk of
     7   “new arrival asymptomatic inmates infecting the established population.” Id. at 11-12. Yet
     8   “new arrival asymptomatic inmates” are apparently not required to wear a mask at the
     9   time of arrival. Id.
    10            Defendants’ response also reveals gross differences between policies pertaining to
    11   staff and incarcerated persons regarding sanitation. On March 26, 2020, Defendants
    12   purportedly enacted a policy designed to “implement extra cleaning and sanitation of
    13   vehicles, work areas, high-touch areas in the offices, briefing rooms, or break rooms.”





    14   Doc. 28 at 15. Critically, the only parts of the jails subject to janitorial cleaning are places
    15   exclusive to staff use or where infected staff have worked, and janitorial staff are required
    16   to wear masks and gloves while performing such work. Doc. 29 (Roska Decl.) ¶¶ 42-51;
    17   Doc 29-1 at MCSO-FENTY000353, 394-395. Defendants also require cleaning schedules
    18   and logs to ensure the implementation of cleaning policies in staff areas and vehicles—a
    19   measure not replicated for areas used by the incarcerated population. Doc 29-1 at MCSO-
    20   FENTY000415-416. In other words, extra cleaning has been ordered for the areas
    21   frequented by staff but not the incarcerated. People incarcerated in the jails are left to fend
    22   for themselves and required to clean common areas—even areas recently vacated by
    23   people who are suspected or known to have had COVID-19—with limited disinfectant, no
    24   gloves, and without other basic cleaning supplies. Ex. 5 (Perez Supp. Decl.) ¶ 11; Ex. 10
    25   (Tequida Supp. Decl.) ¶ 11; Ex. 4 (Ochoa Supp. Decl.) ¶ 8; Ex. 3 (Fenty Supp. Decl.)
    26   ¶¶ 5, 15, 16; Ex. 8 (Stepter Supp. Decl.) ¶ 8; Ex. 1 (Avenenti Supp. Decl.) ¶¶ 10; Ex. 9
    27

    28

                                                       -3-
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 10 of 48



     1   (Suggs Supp. Decl.) ¶ 3; Doc. 28 at 15.3 Defendants further admit that hand sanitizer is
     2   made available to staff but not to the incarcerated population. Id. at 16. To justify this
     3   discrepancy, Defendants suggest hand sanitizer is not safe in a detention facility. Id. at 16.
     4   But the CDC recommends its use in detention facilities to combat COVID-19 and at least
     5   30 correctional departments have allowed hand sanitizers despite purported safety
     6   concerns. See Doc. 12 (R. Cohen Decl.) ¶ 125. Moreover, any safety concerns about hand
     7   sanitizer pale in comparison to the fatal risks created by the uncontrolled spread of the
     8   virus. Id.
     9            Finally, there are significant differences in the quantity and quality of education
    10   provided to staff and incarcerated persons. For staff, efforts to improve COVID-19
    11   education began in March 2020. Doc. 28 at 8. Incarcerated persons, on the other hand,
    12   have not received these “detailed memoranda.” Id. Instead, they appear to have only
    13   recently been given access to materials that provide critical information about COVID-19





    14   symptoms and precautions—which tellingly do not mention social distancing—”via the
    15   inmate tablet system,” a mode of communication that will be inadequate for people who
    16   are illiterate or not adept at technology. Doc. 28 at 8; Doc 29-1 at MCSO-FENTY000381.
    17   Moreover, while Defendants claim that detention officers provide frequent verbal
    18   communications about the need to wear masks and remain socially distant and that people
    19   may receive similar counseling during medical visits, Doc. 28 at 9, Defendants fail to
    20   counter the consistent accounts of Plaintiffs and declarants that no such verbal
    21   communications or counseling is occurring. Ex. 5 (Perez Supp. Decl.) ¶ 12; Ex. 10
    22   (Tequida Supp. Decl.) ¶ 13; Ex. 4 (Ochoa Supp. Decl.) ¶¶ 2, 3; Ex. 3 (Fenty Supp. Decl.)
    23   ¶¶ 20, 21; Ex. 8 (Stepter Supp. Decl.) ¶¶ 13, 14; Ex. 1 (Avenenti Supp. Decl.) ¶¶ 10; Doc.
    24   3
           Defendants suggest that cleaning supplies are available to both incarcerated persons and
    25   staff. Doc. 28 at 15. But there is no evidence that the staff are assisting prisoners cleaning
         common spaces. Moreover, though the Roska Declaration points to a variety of supplies
    26   that MCSO has in its possession, it does nothing to identify which of those supplies
         incarcerated people have access to versus staff. Doc. 29 (Roska Decl.) ¶ 28. In any event,
    27   if the Court is inclined to weigh the evidence and make credibility determinations in
         ruling on the preliminary injunction, then Petitioners respectfully request a hearing. See
    28   Four Seasons Hotels and Resorts, B .V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1211.

                                                       -4-
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 11 of 48



     1   8-1 (Boykins Decl.) ¶ 27; id. (Player Decl.) ¶ 14; id. (Avenenti Decl.) ¶ 4; id. (Fenty
     2   Decl.) ¶ 20; id. (Crough Decl.) ¶ 25; id. (Ochoa Decl.) ¶ 18; id. (Perez Decl.) ¶¶ 14, 27; id.
     3   (Scroggins Decl.) ¶ 19; id. (Stepter Decl.) ¶ 18; id. (Tequida Decl.) ¶ 24. Defendants also
     4   insist that there are signs posted within the jails with educational information specific to
     5   COVID-19 (which Plaintiffs have not seen). Doc. 28 at 8. And those signs likewise do not
     6   mention social distancing. Doc. 29 (Roska Decl.) ¶ 75. In sum, nothing suggests
     7   Defendants have created a formal COVID-19 education curriculum for its incarcerated
     8   population.
     9            Defendants could easily implement the same policies and conduct for the
    10   incarcerated population as they do for the staff, but have chosen not to, demonstrating
    11   their deliberate indifference.
    12            B.       MCSO’s Policies Are Inadequate For Protecting Medically Vulnerable And
                           Disabled Subclass Members
    13





                  There is no dispute that certain persons are particularly susceptible to severe illness
    14
         and death should they contract COVID-19 because of their age, disability, and/or medical
    15
         histories. Doc. 12 (R. Cohen Decl.) ¶ 24. The risks and injuries caused by Defendants’
    16
         policies are particularly severe for these people.4 Id.¶ 78.
    17
                  The CDC expressly recommends that the medically vulnerable “should not be
    18
         cohorted with other quarantined individuals.” Doc. 12 (R. Cohen Decl.) ¶ 86. Yet all new
    19
         intakes are placed in Cohort Housing for 14 days regardless of the extreme danger that
    20
         this procedure places on medically vulnerable individuals. Doc. 28 at 12. Additionally,
    21
         Defendants do not set forth any practice for identifying medically vulnerable individuals
    22
         or ensuring that they are removed from quarantined housing units to keep them separate
    23
         from potentially contagious persons. See Doc. 28 at 12-13. The only practice that is
    24
         arguably specific to medically vulnerable persons is that some persons under medical
    25

    26   4
           For example, MCSO treats people as being medically vulnerable due to their age only if
         they are age 60 or older. As set forth in the declaration of Plaintiffs’ expert, Dr. Robert
    27   Cohen, which Defendants completely ignore, any reasonable definition of “medically
         vulnerable” persons must include all people aged 50 or older. Doc. 12 (R. Cohen Decl.) ¶
    28   84.
                                                        -5-
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 12 of 48



     1   observation may be moved to the infirmary if they are suspected to have COVID-19 or
     2   test positive. Doc 22 at 13-14. But there does not appear to be a set criteria for
     3   determining when someone should be moved to the infirmary. Nor do Defendants do daily
     4   or increased temperature checks or symptom screening in order to allow for earlier
     5   detection of COVID-19 in the medically-vulnerable.
     6            Defendants repeatedly mention that the jails’ population has decreased due to a
     7   purported effort “to reduce the inmate population in all of its jail facilities by accepting
     8   fewer new intakes.” Doc. 28 at 6. But there is no indication that a person’s age, medical
     9   history, or disability status has played any role in this “effort” to reduce the jail’s
    10   population, nor does this “effort” do anything for existing incarcerated persons. Ex. 11
    11   (Cohen Supp. Decl.) ¶ 27. Defendants do not suggest that they are specifically making an
    12   effort to reduce the proportion of medically vulnerable or disabled persons in the jails.
    13            C.       Defendants Concede That MCSO Policies, Even When Enforced, Do Not





                           Allow Social Distancing
    14
                  Defendants concede that social distancing is not possible in their jails. Doc. 28 at
    15
         17. Incarcerated persons are simply “encouraged to practice social distancing” when
    16
         possible, a claim that is itself unsupported. Id. Defendants appear to take pride in the fact
    17
         that they lack a policy literally “forcing” people to remain within six feet of each other,
    18
         but they also have failed to implement policies or practices that would allow people to
    19
         maintain six feet of distance. Id. Indeed, several Plaintiffs have stated that they are
    20
         required to line up multiple times a day to receive food and medicine, and another
    21
         Plaintiff recounts being told to line up for COVID-19 testing. Ex. 4 (Ochoa Supp. Decl.)
    22
         ¶¶ 3, 9; Ex. 5 (Perez Supp. Decl.) ¶ 10; Ex. 10 (Tequida Supp. Decl.) ¶ 10; Ex. 3 (Fenty
    23
         Supp. Decl.) ¶¶ 14, 17; Ex. 8 (Stepter Supp. Decl.) ¶ 8; Ex. 1 (Avenenti Supp. Decl.) ¶¶ 4,
    24
         6.
    25
                  Instead of enacting a policy allowing for social distancing, Defendants point to a
    26
         smaller jail population as a proxy for social distancing. Doc. 28 at 3-6. But, importantly,
    27
         Defendants do not explain how this translates into social distancing. See Ex. 11 (Cohen
    28

                                                       -6-
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 13 of 48



     1   Supp. Decl.) ¶¶ 37-38. Nothing in the Roska declaration provides descriptions of the
     2   current occupancies in individual units or any efforts to redistribute persons across
     3   housing units—many of which remain at or near capacity notwithstanding the reduced jail
     4   population—to allow for better social distancing. Id. Nor can it, as Defendants admit that
     5   incarcerated persons continue to live in dormitories or have cellmates. Doc. 28 at 3-6.
     6            Defendants instead take the incredible position that it is somehow safe for COVID-
     7   19 negative incarcerated persons to sleep in the same cells as COVID-19 positive people
     8   because “solid metal beds provide an adequate barrier” to prevent transmission of the
     9   virus. Id. at 17. This is not supported by any known science and defies common sense.
    10   The fact that the bunk beds are made of metal does nothing to mitigate the fact that
    11   cellmates are in constant close proximity with each other, touch the same common
    12   surfaces as each other, and breathe the same air in the exceptionally limited common areas
    13   of each cell, including while sleeping. Ex. 11 (Cohen Supp. Decl.) ¶ 40. For this reason,





    14   the CDC recommends that bunks be reassigned to individuals to maintain at least 6 feet of
    15   distance in all directions, regardless of the material components of bunks, and also
    16   recommends that incarcerated persons sleep head to foot. Doc. 12 (R. Cohen Decl.) ¶ 95.
    17            D.       MCSO’s New Testing Scheme Is Inadequate
    18            Seven days after filing their response, Defendants filed a Notice of Supplemental
    19   Facts to inform the Court (and Plaintiffs) that they would test all incarcerated persons at
    20   the Maricopa County jails for COVID-19. See generally Doc. 36 (Phillips Supp. Decl.).
    21   But there’s a catch. The testing will take five weeks to complete. While Defendants’
    22   timing is curious, given just days ago their response denigrated Plaintiffs for requesting
    23   universal testing, the decision to broaden testing at the Maricopa County jails is
    24   welcome—and constitutionally required. Regrettably, the new testing scheme is not just
    25   insufficient, but further evidence of Defendants’ deliberate indifference. Given the current
    26   outbreak at the facility, delaying testing across a five week period will allow the virus to
    27   ravage the remaining facilities while Defendants process results from the first facilities to
    28

                                                      -7-
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 14 of 48



     1   be tested. Ex. 11 (Cohen Supp. Decl.) ¶ 23. Indeed, in the approximately five week period
     2   from the filing of the complaint to this reply, the number of cases has nearly quadrupled
     3   from 313 to 1,274.5 Critically, Dr. Phillips’ declaration does not explain why the testing
     4   plan will span five weeks, especially when the subcontractor lab selected by Defendants’
     5   contractor has the capacity to process 1200 samples per day. Doc. 36 (Phillips Supp.
     6   Decl.) ¶ 18, MCSO-FENTY000483. And notably absent from Defendants’ new testing
     7   scheme is any intention to prioritize testing the medically vulnerable. Ex. 11 (Cohen Supp.
     8   Decl.) ¶ 23. Accordingly, medically vulnerable people will continue to be at an increased
     9   risk of serious illness solely because they do not reside in Defendants’ facility of choice.
    10   Id.
    11             Moreover, the plan appears to delay testing of newly detained persons until after all
    12   of the other jail facilities are tested. Doc. 36 (Phillips Supp. Decl.) ¶ 26. Thus, new intakes
    13   will be cohorted together while awaiting the opportunity to receive a COVID-19 test. Id.





    14   This is dangerous, as it allows for the transmission of the virus amongst the cohorted
    15   population for weeks—and perhaps, more concerning, to the general population. Ex. 11
    16   (Cohen Supp. Decl.) ¶ 24. Because each new intake has the potential to bring the virus
    17   into the jails, any reasonable testing plan must prioritize testing newly detained persons to
    18   stymie new points of entry of the virus into the jails. Id. ¶ 25.
    19             Finally, the testing is unreasonable because it does not mandate testing of all staff
    20   members. On a daily basis, staff members travel to the jails from their communities—
    21   which are also experiencing massive COVID-19 outbreaks. Id. So each day they come to
    22   work, staff serve as potential carriers of the virus into the jails. Id. Thus, any reasonable
    23   and comprehensive testing scheme must include testing of the staff members.
    24             E.      Defendants Ignore the Gaps Between Stated Policy and Actual Practice
    25             To compound problems, Defendants’ practices are not only deficient as designed
    26       but especially deficient as implemented. Yet Defendants conflate policy with reality. See
    27
         5
          Compare Doc. 1 with COVID-19 in County Jails, MARICOPA COUNTY, available at
    28   https://www.maricopa.gov/5574/COVID-19-in-County-Jails (accessed July 29, 2020).
                                                         -8-
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 15 of 48



     1    Doc. 28 at 6-17. Defendants’ response does not address the implementation of their
     2    policies. The below examples reveal why:
     3   Detention Officers Are Risking Cross-Contamination Between Units
     4       • According to Defendants, detention officers “are assigned to work in the same
               posts in order to prevent cross-contamination of housing units.” Doc. 29 (Roska
     5
               Decl.) ¶ 84.
     6       • In reality, Detention Officers and medical staff move freely from quarantined
     7         housing units to non-quarantined units without proper removal of PPE. See Ex. 9
               (Suggs Supp. Decl.) ¶ 8 (“I also see detention officers move between the
     8         quarantine unit and our unit, sometimes going into ours before going into the
     9         quarantine unit and sometimes going from the quarantine unit into ours. I have
               never seen them change their gloves when moving between the quarantine unit and
    10         ours, and I have even seen detention officers go into the quarantine unit without a
    11         mask on and come into ours. Also, we share brooms with the quarantine unit, and
               the detention officers bring them back and forth between the two units.”); Ex. 7
    12         (Scroggins Supp. Decl.) ¶ 13 (“For about the month, the pod across from ours has
    13         been on quarantine. The door to the quarantine pod is about four feet away from





               the door to our pod. . . . Frequently, jail staff opens the door to our pod and the
    14         quarantine pod at the same time. I am worried that because the virus is airborne, it
    15         could easily spread to our pod when the doors are both open.”); Ex. 5 (Perez Supp.
               Decl.) ¶ 8 (“Since early July, almost every day, we have had new guards in our pod
    16         that I have never seen before. This worries me because the guards move from pod
    17         to pod in Towers without washing their hands or changing gloves and could spread
               the virus to our pod. Frequently, I see a guard walk through a pod which had
    18         confirmed positive COVID-19 cases and is under quarantine straight to our pod
    19         without changing gloves or their washing hands.”); Ex. 10 (Tequida Supp. Decl.) ¶
               7 (“Currently, we are still under quarantine. . . . The guards still walk between pods
    20         frequently without changing gloves or washing their hands.”); Ex. 2 (Crough Supp.
    21         Decl.) ¶ 6 (“I noticed that guards sometimes wear full body suits, including
               facemasks. When I asked why, the guards said that they wear these suits when they
    22         enter cells of people who have tested positive or are suspected of having COVID-
    23         19. However, the guards continue to wear these suits after they leave these cells
               and come to hand out meals, potentially contaminating others.”).
    24

    25
          Medical Staff and Detention Officers Routinely Fail To Wear Masks

    26
             • According to Defendants: “As of May 2020, all CHS staff are required to wear
               masks while on duty. . . . Detention officers are instructed to wear masks at all
    27         times while inside the common areas of the jail or anywhere that inmate interaction
    28

                                                     -9-
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 16 of 48



     1            could take place, or when transporting inmates in vehicles.” Doc. 28 at 9.6
     2         • In practice, medical staff and detention officers routinely failed to wear masks after
                 those policies were put into place, and continue to be inconsistent in wearing masks
     3
                 or fail to properly wear them even now. See Doc. 8-1 (Dupont Decl.) ¶ 10 (“One of
     4           the medical staff members who comes to our dorm to distribute medications each
                 day does not wear a mask when doing so. He distributes medications to other
     5           dorms as well.”); id. (Boykins Decl.) ¶ 26 (“Before the quarantine, the detention
     6           officers basically never wore masks. Now, more detention officers wear the masks,
                 but they still do not wear them almost half of the time.”); id. (Fenty Decl.) ¶ 15
     7
                 (“[E]every day I still see officers wearing the masks around their necks or on their
     8           chins.”); Ex. 3 (Fenty Supp. Decl.) ¶ 13 (“The officers all wear masks while in the
                 pod. However, because there is no intercom system, officers pull down their masks
     9           to shout when they need to address a group of prisoners.”); Doc 8-1 (Scroggins
    10           Decl.) ¶ 18 (“Guards are still not consistent in wearing their masks. Some guards
                 wear them all the time, and some never wear them or wear them pulled down
    11           below their chin so the masks are not covering their mouth and nose.”); id. (Perez
    12           Decl.) ¶¶ 17, 26 (“Some of the guards who serve us food only wear their mask
                 around their chin. . . . Some guards wear their mask and some never wear them.
    13           Some guards only wear their masks under their chin so we can see their mouth and





    14           nose.”); Ex. 5 (Perez Supp. Decl.) ¶ 6 (“On July 14, 2020, I saw the medical
                 provider at the medical unit and we sat less than six feet from each other. I was
    15           wearing a mask, but hers was pushed down below her chin and it was not covering
    16           her mouth or nose.”); Doc. 8-1 (Suggs Decl.) ¶ 23 (“I often see detention officers in
                 my unit without masks. All of the detention officers now have masks, but some just
    17           leave the mask hanging on one ear or wear it under their chin. Even amongst those
    18           officers who actually wear the mask, several of them take the mask off when
                 speaking to us, which does not seem safe and defeats the purpose of wearing the
    19           mask.”); Ex. 9 (Suggs. Supp. Decl.) ¶ 5 (“Detention officers are still inconsistent
    20           about wearing their masks, and often don’t wear them at all, or wear them below
                 their chin or just hang them on their ear. Often the officers wearing them have them
    21           over their mouths and do not cover their noses.”); Ex. 1 (Avenenti Supp. Decl.) ¶ 7
    22           (“Detention officers normally wear masks now. However, they pull down the mask
                 to speak loudly to groups of prisoners.”).
    23

    24   Prisoners Have Limited Access to Masks

    25         • According to Defendants: “If an inmate needs a new mask due to loss or damage,
                 they simply need to ask, and they will receive one.” Doc. 28 at 16.
    26
               • In practice, requests for new masks are typically rejected. See Doc. 8-1 (Boykins
    27

    28   6
             Emphasis added. Throughout brief, all emphases added unless stated otherwise.

                                                        - 10 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 17 of 48



     1            Decl.) ¶ 24 (“They told us that we would not be able to get another [mask] and sent
                  us a memo on the tablet about how to wash it. My mask is dirty and smells. I have
     2
                  asked for another one and the detention officers said no, and I know that other
     3            people in my pod received the same response when they have asked for a new
                  mask, even though we were on quarantine. . . . I still wear my mask because I am
     4
                  afraid of catching the virus, but most of the other inmates do not wear their masks
     5            because they are now old and ruined[.]”); id. (Crough Decl.) ¶¶ 20-21 (“One strap
                  on my mask broke and I was forced to continue to use it for about 60 days. . . . We
     6
                  were told through our tablets that if our mask was damaged or lost, we would not
     7            get another one.”); Ex. 3 (Fenty Supp. Decl) ¶ 13 (“I have received three masks
                  since my arrival at Saguaro. My mask only lasts about three days because it
     8
                  becomes soiled and begins to stink due to condensation from my breath. I have
     9            asked for an additional mask and was told that no masks were available.”); Ex. 2
                  (Crough Supp. Decl.) ¶ 7 (“I have received two masks since my last declaration on
    10
                  June 26, 2020. A guard told me that the jail would provide masks every Saturday.
    11            No masks were distributed on Saturday, July 25th. I requested an additional mask
                  because the strap on mine was broken, but that request was denied.”).
    12

    13   Even Prisoners Exposed to COVID-19 Are Denied Prompt Testing





    14       • According to Defendants: “Starting the week of June 1, 2020, mass COVID-19
               testing of inmates in quarantine status commenced. In addition, all quarantine
    15         status inmates are offered COVID-19 testing on the next business day after an
    16         inmate in the housing unit tests positive for COVID-19 and on (or after) day 14 of
               quarantine.” Doc. 28 at 14.
    17
             • In practice, prisoners with known exposures to COVID-19 are not promptly tested.
    18         See Doc. 8-1 (Boykins Decl.) ¶¶ 7-9, 13 (“On May 15, 2020, my pod was put on
    19
               quarantine after the person I mentioned above from my pod got sick with COVID-
               19. . . . When he got sick, they just removed him from the pod. . . . About a week
    20         and a half into the quarantine, someone in our pod got sick. Medical staff came to
    21
               our pod and removed him. Again, they did not do any cleaning of the infected
               person’s cell or bed area. A few days after they removed him, medical staff came
    22         and took our temperature for the first time. . . . Even though they never tested
    23         us for COVID-19, we were officially removed from quarantine on June 9th.”).

    24   Housing Areas and Day Rooms Are Not Configured For Social Distancing
    25       • According to Defendants: “In addition, housing units, pods, and day room areas in
               all of the jails are large and allow ample space for inmates to socially distance,
    26
               particularly when the jail populations are so far below their design capacities.”
    27         Doc. 28 at 17.
    28       • In reality, Defendants thwart social distancing. See Doc. 8-1 (Boykins Decl.) ¶ 14

                                                     - 11 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 18 of 48



     1            (“I am not able to social distance myself from my cellmates and others in my pod. .
                  . . People in my pod cannot keep six feet apart, either in our rooms, in the
     2
                  recreation area, or in the day room.”); id. ¶ 15 (“The pods contain a day room with
     3            bolted tables and bolted chairs that we share, and there are two operational pay
                  phones and one operational video visit machine. The day room is about 60 feet by
     4
                  20 feet.”); id. (Dupont Decl.) ¶ 5 (“The bunks are bolted to the floor and are three
     5            tiers high, mostly arranged head-to-head, meaning it is impossible not to be in
                  close proximity to neighbors while in our bunks or sleeping. The bunks touch each
     6
                  other, so separation from others can be a matter of inches.”); id. (Ochoa Decl.) ¶ 8
     7            (“In each set of bunks, the bunks are about three feet apart vertically, and there is
                  not enough room to sit up. The bunk sets are placed along the walls, and all the
     8
                  bunk rows are connected head to toe. The metal on one set of bunks touches the
     9            metal on bunks to either side. You can easily touch someone in the bunks next to
                  yours. There are two other women in my bunk set, three women in the bunk set on
    10
                  my left, two women in the bunk set on my right, and three women in the bunk set
    11            in front of ours, which also touches my bunk. . . . It is impossible for people in the
                  dorm to keep six feet apart. Every bunk set has at least two women and many of
    12
                  them have three women per set. Our sleeping arrangements are not situated in a
    13            way that would help with social distancing.”); id. (Lewis Decl.) ¶ 8 (“We were also





                  crowded in the day room and other shared spaces. The day room was about 20 feet
    14
                  by 30 feet, and had six tables with four chairs at each, all of which were bolted into
    15            the floor, so you had to sit about a foot apart.”); Ex. 3 (Fenty Supp. Decl.) ¶ 11 (“I
                  am not able to socially distance myself from others in my pod, endangering both
    16
                  myself and my fellow prisoners. People in my pod cannot keep six feet apart in our
    17            bunk areas or in the common areas of the pod. . . . The bunks are in contact with
                  each other, and we sleep head-to-foot, though it is not required by the jail. The
    18
                  bunk at the foot of my bed is about six inches away from and the bunk to my side
    19            is about two feet away. Top bunks are approximately three feet above the bottom
                  bunks. There is only enough room for one person to walk down the middle of the
    20
                  bunks.”); Ex. 8 (Stepter Supp. Decl.) ¶¶ 7-8 (“I remain unable to socially distance
    21            myself from my cellmate and others in my pod. People in my pod cannot keep six
                  feet apart, either in our cells or in the day room. . . . There still is no social
    22
                  distancing in the day room. Staff members have not explained the importance of
    23            social distancing to prisoners. . . . People still wait in lines for food, standing right
                  next to each other, and then sit close to each other at eight tables in the pod. Chairs
    24
                  at the table are bolted down.”); Ex. 1 (Avenenti Supp. Decl.) ¶ 4 (“Prisoners line up
    25            closely together at mealtimes. The detention officers do not instruct prisoners to
                  stay six feet apart from each other. Prisoners sit closely together to eat too. There
    26
                  are six tables with eight chairs each for all 72 people in my pod. The tables and
    27            chairs are bolted down, so I cannot move them in order to socially distance.”).
    28

                                                        - 12 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 19 of 48



     1   Medical Units Are Not Routinely Sanitized
     2         • According to Defendants: Medical observation cells receive full sanitization and,
                 even then, only after someone “vacates [the] cell prior to use by a new occupant.”
     3
                 Doc. 28 at 15-16.
     4         • In reality, Plaintiffs have noted that medical observation cells are not cleaned
     5           consistently. Ex. 3 (Fenty Supp. Decl.) ¶ 5 (“When they opened [the Medical
                 Observation cell], there was trash in the cell, and it was obvious that the cell had
     6           not been cleaned or disinfected after its prior occupant was moved.”); Doc. 8-1
     7           (Suggs Decl.) ¶ 7 (“When I arrived to the isolation cell, it was filthy. The floors
                 were covered in dust and trash was laying inside the cell, including orange peels on
     8           the floor, empty milk cartons on the top bunk bed, and a bag filled with trash. I
     9           asked the detention officer for cleaning supplies, but was given none until my third
                 day in the cell. On the third day, the detention officer gave me a broom and
    10           disinfectant spray. Since they did not give me any rags or paper towels, I used
    11           toilet paper to clean the cell, and I was not given gloves.”); id. (Avenenti Decl.) ¶ 8
                 (“The [Medical Observation] pod was clearly dirty and had not been cleaned, and
    12           we had no means of cleaning it ourselves.”); id. (Lewis Decl.) ¶ 19 (“The [Medical
    13           Observation] pod was filthy, and had apple cores and empty milk cartons on the





                 floor when we got there.”).
    14

    15
         Prisoners Have Limited Access to Soap and Water

    16
               • According to Defendants: “Inmates have unimpeded access to soap and water.”
                 Doc. 28 at 16.
    17
               • In practice, some incarcerated people have limited access to soap and water. See
    18           Doc. 8-1 (Avenenti Decl.) ¶ 9 (“I received no soap or toothpaste at 4th Avenue, nor
                 was I permitted to shower, until June 11th (almost a week after my arrival), and
    19
                 then not again until June 18th.”); id. (Crough Decl.) ¶ 17 (“Drinking water must be
    20           taken from the shower as the water pressure in the [cell] sink is insufficient to push
                 water above the spigot head[.]”). Some Plaintiffs have been denied commissary,
    21
                 preventing them from buying additional cleaning supplies.
    22

    23   II.      PLAINTIFFS HAVE STANDING
    24            A.       The Individual Plaintiffs Have Standing
    25            Defendants, who have a single policy applicable to each of its jails, nevertheless
    26   contend that Pretrial Plaintiffs do not have standing to challenge the conditions at 1280
    27   Jail, and that Post-Conviction Plaintiffs do not have standing to challenge the conditions at
    28   Towers and Estrella jails, because neither group is alleged to be present at those facilities.

                                                       - 13 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 20 of 48



     1   Doc. 28 at 28-29. But regardless of the conviction status of each Plaintiff, there is a
     2   Plaintiff incarcerated at each of the five Maricopa County jails. Moreover, the Plaintiffs’
     3   underlying injuries are the same regardless of the specific facility in which they are
     4   imprisoned. Plaintiffs adequately allege their constitutional rights are violated by the same
     5   course and conduct by Defendants “across the jails.” Doc. 1 (Complaint) ¶ 2. Because
     6   COVID-19 is easily transmitted across facilities—a fact Defendants do not contest—
     7   Plaintiffs alleged that, for example: “Detention officers routinely move between pods or
     8   units within the jails and do not change or disinfect gloves before entering a pod and often
     9   do not wear masks.” Id. ¶ 158. Likewise, “incarcerated persons are transported between
    10   jails and to court in vehicles with packed seating and no social distancing, regularly
    11   chained together, sitting shoulder to shoulder without masks.” Id. ¶ 105. Therefore, all
    12   Plaintiffs have standing to challenge conditions at all the Maricopa County jails,
    13   regardless of which facility they are in, because the spread of COVID-19 at any facility





    14   constitutes a “‘substantial risk’ that the harm will occur” to them. Planned Parenthood
    15   Arizona, Inc. v. Brnovich, 172 F. Supp. 3d 1075, 1085 (D. Ariz. 2016) (Logan, J.)
    16   (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013)).
    17            B.       Puente Has Standing
    18            “Organizations can assert standing on behalf of their own members, . . . or in their
    19   own right.” E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1265 (9th Cir. 2020)
    20   (citations omitted). Here, Puente has standing both in its own right (organizational
    21   standing) and standing on behalf of its members (associational standing)—either one of
    22   which is sufficient.
    23            Organizational Standing. As the Supreme Court has recognized, “concrete and
    24   demonstrable injury to [an] organization’s activities” is sufficient to confer Article III
    25   standing. Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). The Ninth Circuit
    26   has consistently held that organizations have standing to sue “by showing that the
    27   defendant’s conduct resulted in a diversion of its resources and frustration of its mission,
    28   or caused a substantial loss in organizational funding.” E. Bay Sanctuary Covenant v.

                                                      - 14 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 21 of 48



     1   Barr, --F.3d--, 2020 WL 3637585, at *8 (9th Cir. July 6, 2020) (quotations and citations
     2   omitted). See also Rodriguez v. City of San Jose, 930 F.3d 1123, 1135 n.10 (9th Cir. 2019)
     3   (recognizing that under current Ninth Circuit precedent, “an organizational plaintiff’s
     4   expenditure of resources can be sufficient to establish standing”). “To determine whether
     5   organizational standing requirements have been satisfied, we conduct the same inquiry as
     6   in the case of an individual: Has the plaintiff alleged such a personal stake in the outcome
     7   of the controversy as to warrant his invocation of federal-court jurisdiction?” E. Bay
     8   Sanctuary Covenant v. Trump, 950 F.3d at 1265 (quotations and citation omitted).
     9            Defendants’ contention that Puente only presents an “abstract interest that the
    10   Supreme Court rejected as insufficient to confer standing,” Doc. 28 at 30, ignores the vast
    11   majority of Puente’s allegations. Plaintiffs allege that “as a result of Defendants’ failures
    12   to adequately protect individuals incarcerated at the Maricopa County jails from the
    13   dangers of COVID-19, Puente has launched a full-fledged public campaign to support





    14   incarcerated people at the Maricopa County jails and raise public awareness about
    15   COVID-19 for incarcerated people and their families.” Doc. 1 (Complaint) ¶ 18. “This
    16   effort has come at the expense of other programming, requiring Puente to divert resources
    17   to this campaign while scaling down other campaigns.” Id. Plaintiffs even provided the
    18   Court with an itemized breakdown of the “significant time and resources” Puente has
    19   expended, including: “setting up a hotline to monitor conditions inside of the jails and
    20   respond to the concerns of incarcerated people and their families, organizing regular
    21   protests, creating petitions, drafting letters to public officials, and producing
    22   communications materials.” Id. “Absent Defendants’ failure to protect the health of
    23   incarcerated persons at the Maricopa County jails, Puente would not need to spend these
    24   resources and cut back programming and staff to support incarcerated people during this
    25   pandemic.” Id.
    26            When confronted with similar circumstances, other courts in this district have held
    27   that Puente has the very standing they seek to assert here. In Puente v. Arpaio, the court
    28   evaluated whether Puente had standing to pursue claims on behalf of constituents who had

                                                      - 15 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 22 of 48



     1   a credible threat of prosecution. 76 F. Supp. 3d 833, 851 (D. Ariz. 2015), vacated in part
     2   and remanded on other grounds, 821 F.3d 1098, 1108 (9th Cir. 2016). In finding that
     3   Puente had direct standing, the Court determined:
     4
                  Puente Arizona has established standing under this test. The declaration of
     5            Carlos Garcia, the executive director of Puente, establishes that Puente is a
                  community-based organization with more than two-hundred members, many
     6            of whom are unauthorized aliens. Doc. 30–4. Puente serves its members
     7            through English classes, “know-your rights workshops,” and other
                  educational programs. Mr. Garcia knows many members who have used false
     8            information to obtain employment and who face prosecution under the
                  identity theft laws. Mr. Garcia’s declaration shows that enforcement of the
     9
                  identity theft laws has injured Puente Arizona in two ways.
    10   Id. Moreover, the district court found that “enforcement of the identity theft laws has
    11   injured Puente Arizona[,]” including because “Puente has diverted substantial resources to
    12   respond to the workplace raids through which the MCSO has enforced the identity theft
    13   laws.” Id. (citation omitted). “These are the kinds of injuries that the Ninth Circuit has





    14   found sufficient to confer direct standing on an organization.” Id.
    15            The same reasoning applies with equal force here. Puente’s work “includes
    16   programs and advocacy on behalf of detained people across Arizona.” Doc. 1
    17   (Complaint). Puente also “launched a full-fledged public campaign to support incarcerated
    18   people at the Maricopa County jails and raise public awareness about COVID-19 for
    19   incarcerated people and their families.” Id. As a result “Puente has expended significant
    20   time and resources,” which has “come at the expense of other programming” and
    21   “require[es] Puente to divert resources[.]” Id. Under Puente v. Arpaio, Puente clearly has
    22   direct standing.
    23            Defendants also claim that Plaintiffs failed to allege that Puente “was left with no
    24   choice but to divert significant resources in response to the alleged constitutional
    25   …violations.” Doc. 28 at 31. First, there is no doctrinal requirement that Puente be “left
    26   with no choice” between turning off the lights or diverting resources to mitigate the
    27   damage done by Defendants. Second, even if this were a requirement, Puente has more
    28

                                                       - 16 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 23 of 48



     1
         than demonstrated it has been forced to expend resources to counteract the injury. If it did
     2
         not, for example, “launch[] a full-fledged public campaign to support incarcerated people
     3
         at the Maricopa County jails,” and “set[] up a hotline to monitor conditions inside of the
     4
         jails and respond to the concerns of incarcerated people and their families,” the
     5
         community it serves would be less equipped to handle the COVID crisis. And while
     6
         organizational standing need not involve matters of life-or-death, this one does.
     7
         Defendants’ notion, therefore, that Puente “manufacture[d] its own injury” by creating a
     8
         public health campaign in the middle of a pandemic fundamentally misunderstands
     9
         Puente’s mission, and the idea that such a campaign is “voluntary” strips that word of all
    10
         meaning. Doc. 28 at 31.
    11

    12            Likewise, Defendants’ contention that Puente’s mission is not frustrated by

    13   Defendants’ deliberate indifference is off-base. Puente’s “aim [is] to develop, educate, and





    14   empower communities, to enhance the quality of life of immigrants, and to advocate on

    15   behalf of immigrants,” which involves providing “free English classes, media trainings,

    16   know-your-rights-workshops, health and wellness training, educational programs for

    17   children, and other services to the community.” Doc. 1 (Complaint) ¶ 18. Puente simply

    18   cannot advance its mission of providing education and resources to better the health and

    19   well-being of the community while also ignoring COVID-19’s rapid spread inside

    20   Maricopa County jails. Providing its members with the resources they need to protect

    21   themselves and their families is perfectly consonant with Puente’s mission.

    22            Associational Standing. Puente also has associational standing because of “injury

    23   to [its] members.” Int’l Union, United Auto., Aerospace & Agr. Implement Workers of

    24   Am. v. Brock, 477 U.S. 274, 281 (1986) (citation omitted); see also Brnovich, 172 F.

    25   Supp. 3d at 1090 (Logan, J.) (collecting cases for proposition and finding plaintiff had

    26   standing). “An organization has standing to sue on behalf of its members when ‘its

    27   members would otherwise have standing to sue in their own right,’ and when ‘the interests

    28   it seeks to protect are germane to the organization’s purpose.’” Sierra Club v. Trump, 963

                                                     - 17 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 24 of 48



     1   F.3d 874, 883 (9th Cir. 2020) (quoting United Food and Commercial Workers Union
     2   Local 751 v. Brown Grp., Inc., 517 U.S. 544, 553 (1996)).
     3            Defendants argue that Puente cannot demonstrate standing because none of the
     4   individual plaintiffs have stated that they are members of Puente. See Doc. 28 at 32. But
     5   Defendants cite no authority for their argument. Puente properly alleged that its
     6   membership is made up of “hundreds of individuals across Arizona,” including “people
     7   who have been incarcerated as well as their impacted families.” Doc. 1 (Complaint) ¶ 18.
     8   Because of the transient nature of prison populations, pinpointing a specific Puente
     9   member among the prospective class is a task not required by Ninth Circuit precedent.
    10   Instead, the question is whether Puente members “would otherwise have standing to sue in
    11   their own right” and if their interests “are germane to the organization’s purpose.’” Sierra
    12   Club, 963 F.3d at 883.
    13            Puente also has associational standing because its members have family members





    14   in the jails. Doc. 1 (Complaint) ¶ 18. Family members and next-of-kin can of course bring
    15   habeas proceedings on behalf of incarcerated people under “next-friend” standing. See
    16   Coal. of Clergy, Lawyers, & Professors v. Bush, 310 F.3d 1153, 1157 (9th Cir. 2002)
    17   (acknowledging that “federal courts ha[ve] long recognized that under appropriate
    18   circumstances, habeas petitions could be brought by third parties, such as family members
    19   or agents, on behalf of a prisoner”); see also Massie ex rel. Kroll v. Woodford, 244 F.3d
    20   1192, 1194 (9th Cir. 2001).
    21            Finally, Defendants’ argument that Puente cannot sue on behalf of its members
    22   because it needs to “show its individual members would not need to participate in the
    23   litigation,” Doc. 28 at 33, ignores well-settled law. When “parties are seeking injunctive
    24   and declaratory relief, individual participation . . . is unnecessary.” Brnovich, 172 F. Supp.
    25   at 1090 (Logan, J.). See also Freedom From Religion Found. v. Weber, 628 F. App’x 952,
    26   953 (9th Cir. 2015) (when parties request “declaratory and injunctive relief, not money
    27   damages,” then standing does “not necessitate individual member participation”) (citation
    28   omitted). Because Plaintiffs here seek declaratory and injunctive relief to remedy

                                                     - 18 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 25 of 48



     1
         Defendants’ constitutional violations, individual member participation is not required.
     2
         III.     PLAINTIFFS’ CLAIMS ARE NOT BARRED BY ANY EXHAUSTION
     3            DOCTRINE
     4             A.       Administrative Remedies Are Satisfied Or Otherwise Unavailable
     5            Defendants argue that Plaintiffs failed to exhaust their administrative remedies
     6   before filing suit. Doc. 28 at 22-23. As a threshold matter, because the Prison Litigation
     7   Reform Act (PLRA) only applies to “prisoners,” it is inapplicable to Puente. See 42
     8   U.S.C. § 1997e. As to the individual Plaintiffs, Plaintiffs Perez and Stepter have fully
     9   exhausted their claims and to the extent they and others have not, the PLRA “does not
    10   require exhaustion when circumstances render administrative remedies ‘effectively
    11   unavailable.’” Sapp v. Kimbrell, 623 F.3d 813, 822 (9th Cir. 2010) (citation omitted);
    12   Ross v. Blake, 136 S. Ct. 1850, 1859-60 (2016) (holding that the PLRA only requires
    13   exhaustion of remedies that are “capable of use to obtain relief”); 42 U.S.C. § 1997e(a)





    14   (requiring exhaustion only of “administrative remedies [that] are available”).
    15                     1.       Plaintiffs Perez and Stepter Have Exhausted Their Claims, So All
                                    Plaintiffs Are Exhausted.
    16

    17            Under the doctrine of vicarious exhaustion, if the Court finds that a single Plaintiff

    18   has either exhausted his remedies, or that administrative remedies are unavailable, such a

    19   finding would apply to all Plaintiffs in the applicable classes. See e.g., Chandler v.

    20   Crosby, 379 F.3d 1278 (11th Cir. 2004); Gates v. Cook, 376 F.3d 323, 329-30 (5th Cir.

    21   2004); Barfield v. Cook, 2019 WL 3562021, at *8 (D. Conn. Aug. 6, 2019); Lewis v.

    22   Washington, 265 F. Supp. 2d 939, 942 (N.D. Ill. 2003) (“To require each inmate with the

    23   same grievance to exhaust their administrative remedies would be wasteful, and as long as

    24   prison officials have received a single complaint addressing each claim in a class action,

    25   they have the opportunity to resolve disputes internally and to limit judicial intervention in

    26   the management of prisons.”). Here, Plaintiff Perez received a response from an External

    27   Referee on July 5. Ex. 5 (Perez Supp. Decl.) ¶ 5-6. The External Referee stated: “MCSO

    28   has limited ability to release inmates from custody, Towers is following public health

                                                         - 19 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 26 of 48



     1   guidelines, the allegations in [his] grievances were unfounded, and a formal hearing was
     2   not required.” Id. ¶ 16. Likewise, Plaintiff Stepter’s external grievance was denied on July
     3   2, 2020, stating that MCSO cannot release people and the jail is adhering to CDC
     4   guidelines. Ex. 8 (Stepter Supp. Decl.) ¶ 17. Because Plaintiffs Perez and Stepter have
     5   exhausted their administrative remedies, all Plaintiffs are deemed to have exhausted those
     6   remedies.
     7                     2.       Defendants’ Refusal to Process Grievances, Disregard of Formal
                                    Grievance Policy, and Improper Screening Render Administrative
     8                              Remedies Unavailable
     9            But even if Perez and Stepter had not exhausted their remedies, the rest of

    10   Plaintiffs nevertheless have standing because the administrative remedies were not

    11   available to them. Defendants have the burden to prove administrative remedies exist as

    12   part of their affirmative defense. See Albino v. Baca, 747, F.3d 1162, 1172 (9th Cir. 2014)

    13   (holding that “the ultimate burden of proof remains with the defendant[s]” to “prove that





    14   there was an available administrative remedy”). Because Defendants ignore the

    15   “procedur[al] . . . dead end[s]” that Plaintiffs have encountered in filing their

    16   administrative grievances, they have failed to meet their burden. Ross v. Blake, 136 S. Ct.

    17   1850, 1859 (2016). Indeed, the Ninth Circuit has deemed administrative remedies

    18   unavailable in a wide variety of situations, including when prison officials: (i) “fail to

    19   process a prisoner’s grievance,” Andres v. Marshall, 867 F.3d 1076, 1078-79 (9th Cir.

    20   2017); (ii) improperly screen a grievance, Sapp, 623 F.3d at 823; (iii) incorrectly instruct

    21   an incarcerated person about the grievance process, Nunez v. Duncan, 591 F.3d 1217,

    22   1226 (9th Cir. 2010); (iv) threaten to retaliate against a prisoner for filing a grievance,

    23   McBride v. Lopez, 807 F.3d 982 (9th Cir. 2015); (v) indefinitely delay in responding to a

    24   grievance, “particularly a time-sensitive one,” Brown v. Valoff, 422 F.3d 926, 943 n.18

    25   (9th Cir. 2005); or (vi) fail to adhere to the written grievance policy, see, e.g., Beltran-

    26   Ojeda v. Doe, No. CV 12-1287-PHX-DGC, 2013 WL 6059242, at *6 (D. Ariz. Nov. 18,

    27   2013) (holding that a plaintiff’s failure to exhaust the grievance procedure was excused

    28   partly because Maricopa County “jail officials did not abide by their own internal

                                                        - 20 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 27 of 48



     1   regulations.”). Each of these conditions exist here.
     2            For example, Defendants claim that Plaintiffs Tequida and Ochoa did not properly
     3   appeal their grievances. Doc. 28 at 23 n.9; Doc. 30 (Williams Decl.) ¶¶ 38-39, 46-47. But
     4   in both instances, guards failed to provide each plaintiff a written denial or the yellow
     5   carbon copy of the grievance needed for the next step of the appeal process. Ex. 10
     6   (Tequida Supp. Decl.) ¶ 15; Ex. 4 (Ochoa Supp. Decl.) ¶ 14. This violates MCSO’s
     7   internal guidelines that (i) “detention personnel shall indicate . . . what action was taken;
     8   sign his name, serial number, and note the date and time of the action,” and (ii) a prisoner
     9   “be given the yellow copy of the Inmate Grievance Form.”7 Doc. 30-1 at MCSO-
    10   FENTY000003. Because any failure on the part of either Tequida or Ochoa to submit the
    11   required yellow slip as part of their respective appeals arose because of MCSO
    12   personnel’s failure to adhere to its written policy, the appeals were unavailable.8 See
    13   Beltran-Ojeda v. Doe, 2013 WL 6059242, at *6.





    14            Similarly, Defendants claim that Plaintiffs Scroggins and Ochoa failed to appeal
    15   their grievance in a timely fashion. Doc. 30 (Williams Decl.) ¶¶ 38-39, 42-43. But both
    16   Plaintiffs repeatedly asked for an Institutional Grievance Appeal form—in Scroggins’
    17   case, almost 20 times—and jail staff delayed providing the appeal form or never provided
    18   it at all.9 Ex. 4 (Ochoa Supp. Decl.) ¶ 13; Ex. 7 (Scroggins Supp. Decl.) ¶ 16. Indeed, one
    19   guard admitted to Ochoa that the reason for withholding the appeal forms was because
    20   Estrella Jail was experiencing a backlog of inmate grievances. Ex. 4 (Ochoa Supp. Decl.)
    21   ¶ 13. The failure to provide the requisite forms in a timely fashion (and sometimes, out of
    22
         7
           When Mr. Tequida first tried to hand his COVID-19 related grievance to a guard, the
    23   guard refused to sign or resolve the grievance. Ex. 10 (Tequida Supp. Decl.) ¶¶ 14-22.
         This violated the requirement that Maricopa County jails’ personnel attempt “to resolve
    24   all detention grievances . . . at the lowest possible level.” Doc. 30-1 at MCSO-
         FENTY000002. It also was an improper refusal to process Tequida’s grievance. Andres,
    25   867 F.3d at 1078-79.
         8
    26     Moreover, MCSO has allowed Tequida and Ochoa to proceed with their grievance, so
         the process has not yet ended, and Plaintiffs have continued to fulfill their requirements
    27   under the grievance process.
         9
           Plaintiff Scroggins also never received notice of his denial. Ex. 7 (Scroggins Supp.
    28   Decl.) ¶ 17.
                                                      - 21 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 28 of 48



     1   order) violated MCSO Policy DJ-3 and impeded Plaintiffs Ochoa and Scroggins’ efforts
     2   to exhaust their grievances.
     3            Finally, at least one plaintiff has an intellectual disability that limits his ability to
     4   read and write, and several plaintiffs have expressed fear of retaliation for filing COVID-
     5   related grievances. Ex. 7 (Scroggins Supp. Decl.) ¶¶ 6, 18; Ex. 10 (Tequida Supp. Decl.) ¶
     6   22. In the Ninth Circuit, administrative remedies are rendered unavailable where either
     7   illiteracy or fear of retaliation are an obstacle to a prisoner fully exhausting his grievance.
     8   See McBride, 807 F.3d at 987 (holding that “the threat of retaliation for reporting an
     9   incident can render the prison grievance process effectively unavailable and thereby
    10   excuse a prisoner’s failure to exhaust administrative remedies.”); Beltran-Ojeda, 2013
    11   WL 6059242, *10 (holding that plaintiff’s failure to exhaust was excused where jail staff
    12   failed to make reasonable efforts to assist a prisoner who possessed a limited ability to
    13   read and write).





    14            In sum, MCSO staff’s actions consistently stymied Plaintiffs’ reasonable and
    15   repeated efforts at fully exhausting their grievances and violated the jails’ internal
    16   grievance procedure. Accordingly, Defendants rendered exhaustion unavailable. Nunez,
    17   591 F.3d at 1224 (rendering exhaustion unavailable where the plaintiff “took reasonable
    18   and appropriate steps to exhaust his . . . claim and was precluded from exhausting, not
    19   through his own fault but by the Warden’s mistake.”).
    20                     3.       Defendants’ Lack An Emergency Grievance Procedure, Thereby
                                    Rendering Administrative Remedies Unavailable
    21
                  Courts have also found that when “a prisoner has been placed in imminent danger
    22
         of serious physical injury by an act that violates his constitutional rights, administrative
    23
         remedies that offer no possible relief in time to prevent the imminent danger from
    24
         becoming an actual harm can’t be thought available.” Fletcher v. Menard Corr. Ctr., 623
    25
         F.3d 1171, 1173 (7th Cir. 2010) (citations omitted); id. at 1174 (“If it takes two weeks to
    26
         exhaust a complaint that the complainant is in danger of being killed tomorrow, there is no
    27
         ‘possibility of some relief’ and so nothing for the prisoner to exhaust.”). The lack of an
    28

                                                         - 22 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 29 of 48



     1   expedited grievance procedure for responding to emergencies is sufficient for a court to
     2   find that an administrative remedy is unavailable. See id. at 1174-75; McPherson v.
     3   Lamont, 2020 WL 2198279, at *10 (D. Conn. May 6, 2020) (holding that administrative
     4   remedies were unavailable because the correctional facility lacked an emergency
     5   grievance process to quickly address COVID-19 related complaints); Brown v. Valoff, 422
     6   F.3d 926, 943 n.18 (9th Cir. 2005) (“Delay in responding to a grievance, particularly a
     7   time-sensitive one, may demonstrate that no administrative process is in fact available.”);
     8   Karas v. Marciano, 2017 WL 6816858, at *4 (C.D. Cal. Nov. 13, 2017), report and
     9   recommendation adopted, 2017 WL 6819460 (C.D. Cal. Dec. 29, 2017) (“When a
    10   prisoner submits a [grievance] but never receives a response thereto, the administrative
    11   remedies are ‘rendered effectively unavailable by defendants’ actions.’”) (citation
    12   omitted).
    13            Given how rapidly COVID-19 has already infected the population at the Maricopa





    14   County jails—1,274 confirmed cases of COVID-19, with 115 active cases in custody, and
    15   the number doubling in just one month—the need for an expedited procedure to address
    16   emergency COVID-19 grievances is painfully obvious.10 Despite this, Defendants offer no
    17   emergency procedure. All the Prisoner Handbook states is: “If your complaint or
    18   grievance is of an emergency nature . . . the on duty [sic] shift supervisor will be advised
    19   and appropriate action will be taken.” Doc. 30-1 at MCSO-FENTY000031. It does not
    20   require expedited action, outline the steps the jail will take to address emergency
    21   grievances, or place jail staff under any deadline to resolve emergencies. In other words,
    22   to the extent the jail offers up an “emergency procedure,” it is in name only.
    23            Policy DJ-3 is likewise lacking a substantive emergency protocol. At most, Policy
    24   DJ-3 offers up the vague assertion that “detention personnel shall take immediate action”
    25
         10
    26     Carissa Planalp, Detention Officers Concerned About COVID-19 Risk in Maricopa
         County Jails, 3TV/CBS 5 (July 20, 2020), https://cutt.ly/Na0nt3Z; COVID-19 in County
    27   Jails: COVID-19 Testing and Results, MARICOPA COUNTY DEPARTMENT OF CORRECTIONAL
         HEALTH SERVICES (accessed July 27, 2020), https://www.maricopa.gov/5574/COVID-19-in-
    28   County-Jails.

                                                     - 23 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 30 of 48



     1   with respect to a grievance of an emergency nature. Id. at MCSO-FENTY000002. It offers
     2   neither recourse for a prisoner to challenge the determination of whether a grievance is an
     3   emergency, nor deadlines or steps for resolving the emergency.
     4            Indeed, the standard grievance process outlined in Policy DJ-3 allows for upwards
     5   of 125 days before a grievance is fully exhausted. Id. at MCSO-FENTY000011-12. Given
     6   that confirmed COVID-19 cases have multiplied more than 30,000 percent in just 60 days,
     7   a typical 125-day exhaustion period (even if some are lucky enough to move faster) is
     8   patently unreasonable, and the lack of an expedited procedure clearly makes Defendants’
     9   administrative remedies unavailable in the face of the pandemic. See McPherson, 2020
    10   WL 2198279, at *10 (“Although Defendants’ point that not every grievance will require
    11   105 business days to resolve is well taken, the imminent health threat that COVID-19
    12   creates has rendered DOC’s administrative process inadequate to the task of handling
    13   Plaintiffs’ urgent complaints regarding their health.”).





    14                     4.       The PLRA Does Not Apply To The Medically Vulnerable Pretrial
                                    Subclass Seeking Habeas Relief
    15
                  The PLRA does not apply to Plaintiffs’ 28 U.S.C. § 2241 habeas petition for the
    16
         medically vulnerable pre-trial plaintiffs. See Ward v. Chavez, 2009 WL 2753024, at *5
    17
         (D. Ariz. Aug. 27, 2009) (holding that the mandatory PLRA exhaustion requirement does
    18
         not apply to a § 2241 habeas corpus petition), overruled on other grounds by Ward v.
    19
         Chavez, 678 F.3d 1042 (9th Cir. 2012); Ex. 17 (Torres v. Milusnic, Case No. 2:20-cv-
    20
         4450-CBM-PVC, Doc. 45 (C.D. Cal. July 14, 2020)) (“Having found Petitioners assert a
    21
         proper habeas claim pursuant to § 2241 challenging the fact of their confinement, the
    22
         PLRA’s limitations regarding prison release orders do not apply here.”); Wilson v.
    23
         Williams, 961 F.3d 829, 839 (6th Cir. 2020) (“Because petitioners’ claims are properly
    24
         brought under § 2241, the BOP’s argument that the claims are foreclosed by the PLRA
    25
         fails. The PLRA does not apply in habeas proceedings.”) (citing 18 U.S.C. § 3626(g)(2)).
    26
         Accordingly, there is no mandatory exhaustion requirement that would interfere with the
    27
         Court’s jurisdiction over the claim for habeas relief. With respect to the remaining claims,
    28

                                                        - 24 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 31 of 48



     1   exhaustion is not required because administrative remedies are unavailable, as explained
     2   above.
     3                     5.       Prudential Exhaustion of the Habeas Claim Is Inapplicable
     4            For habeas claims, an “exhaustion requirement is prudential, rather than
     5   jurisdictional.” Hernandez v. Sessions, 872 F.3d 976, 988 (9th Cir. 2017); Brown v. Rison,
     6   895 F.2d 533, 535 (9th Cir. 1990). Courts have discretion to waive compliance with the
     7   exhaustion process when administrative remedies would be inadequate, futile, or pursuit
     8   of them would cause irreparable injury. Aleknagik Natives, Ltd. v. Andrus, 648 F.2d 496,
     9   499 (9th Cir. 1980); Liang v. Ashcroft, 370 F.3d 994, 1001-01 (9th Cir. 2004); see also
    10   Hernandez, 872 F.3d at 988.
    11            Here, any delay in judicial review would clearly result in irreparable injury.
    12   Medically vulnerable prisoners are at high risk of serious illness or death should they
    13   contract COVID-19, and they do not have the luxury of time; they need immediate relief.





    14   See McPherson, 2020 WL 219827 at *7 (“Given the reality of the disease . . . the Court
    15   concludes that exhaustion of state remedies would be futile, because, under current
    16   conditions, Plaintiffs are at substantial risk of contracting the disease prior to completing
    17   the exhaustion process.”). The number of COVID-19 cases in the Maricopa County jails
    18   continues to rise exponentially, which in itself demonstrates the abysmal inadequacy of
    19   Defendants’ COVID-19 measures.
    20            Moreover, there are no administrative remedies—emergency or otherwise—
    21   available to Plaintiffs that would result in the relief they seek. As confirmed by
    22   Defendants’ responses to Plaintiffs’ grievances, there is no agency mechanism through
    23   which the medically vulnerable plaintiffs can seek release, or even systematic reforms
    24   short of release that could lead to an ability to socially distance and protect themselves
    25   against the virus. As discussed above, the grievance processes Defendants describe are
    26   fundamentally and woefully incapable of providing the quick and emergent relief
    27   Plaintiffs seek. See supra Section II. Accordingly, because any attempts at exhaustion
    28

                                                         - 25 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 32 of 48



     1   would thus be futile, prudential exhaustion requirements are inapplicable in this case. See
     2   Ward, 678 F.3d at 1045 (exhaustion may be waived if administrative remedies would be
     3   futile).
     4              B.      Plaintiffs Are Not Required to Exhaust State Court Remedies to Pursue
                            §2241         Habeas Relief
     5

     6              Defendants argue that Plaintiffs’ request for habeas relief should be denied because
     7   they have not fully exhausted state court remedies and, further, that the Court should
     8   abstain from hearing their habeas claim. Given the emergent nature of this action,
     9   consistent with Ninth Circuit authority, this Court should consider Plaintiffs’ habeas claim
    10   because of the harms inherent with delays associated with the process of going through
    11   state court procedures.
    12              At the outset, Defendants’ arguments about post-conviction Plaintiffs are
    13   misplaced. Plaintiffs currently seek habeas relief only on behalf of members of the pretrial





    14   medically vulnerable subclass. See Doc. 1 (Complaint) at 41:12. Thus, Plaintiffs’ habeas
    15   claim is governed by 28 U.S.C. § 2241, which gives “the district courts” the power to
    16   grant a writ of habeas corpus where a prisoner is not in custody pursuant to a court
    17   judgment. 28 U.S.C. § 2241(a), (c).
    18              While under certain circumstances, the Ninth Circuit has held that “as a prudential
    19   matter” people seeking habeas relief should “exhaust available judicial and administrative
    20   remedies before seeking relief under § 2241,” Castro-Cortez v. I.N.S., 239 F.3d 1037,
    21   1047 (9th Cir. 2001), abrogated on other grounds by Fernandez-Vargas v. Gonzales, 548
    22   U.S. 30 (2006) (citations omitted),11 it has never held that exhaustion is always required
    23
         11
           That usually means “state prisoners must give the state courts one full opportunity to
    24   resolve any constitutional issues by invoking one complete round of the State’s
         established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).
    25   Where the case does not carry a capital or life sentence, one complete round of Arizona’s
         review process is satisfied by the review of an Arizona appellate court and does not
    26   require review by the Arizona Supreme Court. Kyzar v. Ryan, 780 F.3d 940, 947 (9th Cir.
         2015); see also Swoopes v. Sublett, 196 F.3d 1008, 1010 (9th Cir. 1999). In order to fairly
    27   present the constitutional claims for purposes of exhaustion, an individual must describe
         the operative facts and specific federal legal theory to the state appellate court. Lyons v.
    28   Crawford, 232 F.3d 666, 669 (9th Cir. 2000), amended on other grounds, 247 F.3d 904
                                                        - 26 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 33 of 48



     1   under § 2241. And in White v. Lambert, 370 F.3d 1002, 1008 (9th Cir. 2004), the Ninth
     2   Circuit expressly recognized § 2241 does not require exhaustion: “If we were to allow
     3   White to proceed under 28 U.S.C. § 2241, he would not be subject to . . . state court
     4   exhaustion requirements.” That makes sense because exhaustion is not jurisdictional; it is
     5   instead a matter of comity. Courts “have discretion to waive [this] prudential
     6   requirement.” Laing v. Ashcroft, 370 F.3d 994, 998 (9th Cir. 2004); Lindquist v. Gardner,
     7   770 F.2d 876, 877 (9th Cir. 1985). They should do so when state court judicial remedies
     8   are inadequate or futile, or where irreparable injury would result from going through the
     9   process. Acevedo-Carranza v. Ashcroft, 371 F.3d 539, 541-42, n.3 (9th Cir. 2004). When
    10   exhaustion “only create[s] an unnecessary impediment to the prompt determination of an
    11   individuals’ rights[,]” it is futile. Sweet v. Cupp, 640 F.2d 233, 236 (9th Cir. 1981). Here,
    12   Plaintiffs’ rights are unnecessarily impeded by lengthy state court proceedings. This is
    13   particularly true when the subclass of Plaintiffs seeking habeas relief, all of whom are





    14   medically vulnerable, face irreparable harm and a risk of death from COVID-19, which
    15   increases with every passing moment of confinement. Ex. 11 (Cohen Supp. Decl.) ¶ 3.
    16            The Supreme Court’s holding in Younger, from which the exhaustion doctrine is
    17   derived, does not compel a different result. The decision to invoke Younger abstention
    18   turns on whether the state proceedings provide a meaningful opportunity to raise
    19   constitutional claims. Moore v. Sims, 442 U.S. 415, 430 (1979). The Court has recognized
    20   that there must be exceptions to Younger abstention when there is irreparable injury that is
    21   both great and immediate or where another extraordinary circumstance is shown. Younger
    22   v. Harris, 401 U.S. 37, 45-46 (1971); Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 621
    23   (9th Cir. 2003). COVID-19 presents such an irreparable harm because of the
    24   unprecedented and extraordinary risks it poses to the medically vulnerable who have a
    25   high risk of contracting and dying from the disease. Ex. 11 (Cohen Supp. Decl.) ¶ 3.
    26            In any event, courts have held that Younger does not apply when, like here, there is
    27

    28   (9th Cir. 2001).

                                                      - 27 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 34 of 48



     1   no pending state court proceeding and the underlying question before the Court is whether
     2   the Plaintiffs have exhausted their state court remedies. See Mays v. Dart, 2020 WL
     3   1812381, at *7 (N.D. Ill. Apr. 9, 2020). Because Plaintiffs are not challenging their
     4   underlying charges, but are rather seeking release so that they can be safe pending
     5   resolution of their state court claims, the question is about exhaustion, and not the
     6   underlying state court proceeding. So Younger does not apply.
     7            Finally, while Defendants suggest that Plaintiffs may have filed motions to modify
     8   release conditions pursuant to Arizona Rule of Criminal Procedure 7.2 and A.R.S. § 13-
     9   3967, this is not on point. Neither of these statutes expressly provide that people may
    10   modify their release conditions on the basis of medical vulnerability, nor do these statutes
    11   contemplate people raising specific constitutional violations as a basis to modify their
    12   release conditions. Nor do they contemplate class-wide relief. Indeed, A.R.S. § 13-3967
    13   lists categories of information that must be taken into account when determining whether





    14   and how to release an incarcerated person, however, none of these categories capture the
    15   basis of the claims raised in this lawsuit. Accordingly, these bail statutes do not entitle
    16   Plaintiffs to a meaningful opportunity to present their state claims and exhaust state
    17   remedies.
    18   IV.      PLAINTIFFS’ CONSTITUTIONAL AND STATUTORY RIGHTS ARE
    19            BEING VIOLATED
    20             A.       Plaintiffs’ Fourteenth Amendment Rights Are Being Violated
    21            Defendants claim that their “legitimate non-punitive interest in the effective
    22   management of the[] jails” excuses their many failures. Doc. 28 at 34. First, Defendants’
    23   failure to ensure safe conditions is plainly sufficient to establish unconstitutional
    24   punishment. See Jones v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004) (holding a punitive
    25   condition exists where “the challenged restrictions serve an alternative, non-punitive
    26   purpose but are nonetheless excessive in relation to the alternative purposes, . . . or are
    27   employed to achieve objectives that could be accomplished in so many alternative and
    28   less harsh methods.”) (citations and quotation marks omitted).

                                                      - 28 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 35 of 48



     1            In any event, there is no need to balance Plaintiffs’ unconstitutional punishment
     2   with the government’s interest. No matter the legitimate interests Defendants have in the
     3   effective management of their jails, they do not have an interest in operating facilities that
     4   violate public health guidelines and place their incarcerated population at serious risk of
     5   substantial harm. Notably, Defendants fail to explain how altering conditions to meet
     6   public health guidelines would detract from their interest in effectively managing the
     7   conditions at the jails. Changes in the conditions at the jails combined with the release of a
     8   subset of members of the Medically Vulnerable and Disability Subclasses would help to
     9   ensure the presence of incarcerated persons at trial. These changes would help to
    10   minimize the risk to the Pretrial Subclass of contracting COVID-19, thereby increasing
    11   the likelihood that they would be healthy and able to attend trial. See Doc. 14 (Motion) at
    12   19. They would also reduce the risks of Defendants’ own staff growing so ill that they
    13   cannot carry out their duties, thereby compromising security and safety at the jail





    14   facilities.
    15            Defendants’ arguments as to deliberate indifference fare no better. Defendants first
    16   claim that omissions are insufficient to give rise to deliberate indifference. This ignores
    17   the long line of Ninth Circuit precedent deeming inaction to constitute deliberate
    18   indifference. See, e.g., Edmo v. Corizon, Inc., 935 F.3d 757, 793-95, n. 43 (9th Cir. 2019)
    19   (upholding deliberate indifference finding despite evidence of “extensive treatment over a
    20   period of years” because “it stopped short of what was medically necessary”). Indeed, “it
    21   is enough that the official acted or failed to act despite [the official’s] knowledge of a
    22   substantial risk of serious harm.” Farmer v. Grennan, 511 U.S. 825, 842 (1994) (citation
    23   omitted). Here, Defendants do not dispute that they are aware of the severe risks
    24   associated with COVID-19, as evidenced by their own policies, however inadequate those
    25   policies may be. Thus, their failure to act here constitutes deliberate indifference.
    26            Defendants next argue that there must be an intentional decision for purposes of
    27   punishment. Doc. 28 at 36. Yet that is not the standard for assessing objective
    28   reasonableness. By Defendants’ own admission, Plaintiffs need only show: (1) an

                                                      - 29 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 36 of 48



     1   intentional decision about conditions of confinement; (2) which puts Plaintiffs at
     2   substantial risk of suffering serious harm; (3) with Defendants not taking “reasonable
     3   available measures to abate that risk, even though a reasonable officer in the
     4   circumstances would have appreciated the high degree of risk involved—making the
     5   consequences of the defendant’s conduct obvious”; and (4) by “not taking such measures
     6   the defendant caused the plaintiff’s injuries.” Castro v. Cty. of Los Angeles, 833 F.3d
     7   1060, 1071 (9th Cir. 2016) (footnote omitted).
     8            Plaintiffs have demonstrated every element. First, in failing to take measures
     9   consistent with public health guidelines, Defendants have made an intentional decision
    10   regarding Plaintiffs’ conditions of confinement. Second, Plaintiffs are at a substantial risk
    11   of suffering serious harm. By the time that Plaintiffs filed their application for a temporary
    12   restraining order, 565 persons at the Maricopa County jails tested positive for COVID-19.
    13   Doc. 28 at 6. Just weeks later that number has escalated to 1,274.12 Third, Defendants





    14   have not taken reasonably available measures to abate this risk. As set forth in Plaintiffs’
    15   application, there are a myriad of measures that Defendants should take in abating the
    16   risks of COVID-19 in the Maricopa County jails. Doc. 14 at 23-24. For example,
    17   Defendants could immediately release persons identified in this motion, but they have
    18   failed to do so. Finally, Defendants’ failure to take these measures is causing irreparable
    19   harm. For instance, Plaintiff Ochoa has since tested positive for COVID-19 since the
    20   filing of the motion. Ex. 4 (Ochoa Suppl. Decl.) ¶ 4. Thus, Plaintiffs are likely to succeed
    21   on the merits of their deliberate indifference claim under the Fourteenth Amendment.
    22            Defendants argue that, to the extent they are not complying with their written
    23   policies (which are inadequate in their own right), these instances are isolated and
    24   sporadic. Doc. 28 at 36-37. But in the Ninth Circuit, even when an allegedly adequate
    25   written policy is in place, a party’s actual practices can nevertheless create
    26

    27   12
            See COVID-19 in County Jails: COVID-19 Testing and Results, MARICOPA COUNTY
         DEPARTMENT OF CORRECTIONAL HEALTH SERVICES (accessed July 29, 2020),
    28   https://www.maricopa.gov/5574/COVID-19-in-County-Jails.

                                                      - 30 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 37 of 48



     1   unconstitutional conditions of confinement. See Orantes-Hernandez v. Holder, 321 Fed.
     2   App’x 625, 628 (9th Cir. 2009) (“The government’s insistence that the existence of its
     3   forms and policies alone obviates the need for the injunction misses the point. Orantes I,
     4   II, and III make it clear that the injunction seeks to remedy the government’s actual
     5   practices, not just its policies on paper.”); Parsons v. Ryan, 289 F.R.D. 513, 520-21 (D.
     6   Ariz. 2013) (“Defendants’ oft-repeated contention that Plaintiffs’ allegations are
     7   inconsistent with [Arizona Department of Corrections] policies misunderstands the
     8   substance of Plaintiffs’ claims. Plaintiffs’ claim is that despite ADC stated policies, the
     9   actual provision of health care in its prison complexes suffers from systemic deficiencies
    10   that rise to the level of deliberate indifference.” (emphasis in original)), aff’d, 754 F.3d
    11   657 (9th Cir. 2014); Unknown Parties v. Johnson, 163 F. Supp. 3d 630, 637-40 (D. Ariz.
    12   2016) (recognizing that detained immigrants’ claims regarding conditions of confinement
    13   could “result from Defendants’ stated policies or from their alleged failure to create or





    14   adhere to those policies”); Jones v. City & Cnty. of San Francisco, 976 F.Supp. 896, 908-
    15   909 (N.D. Cal. 1997) (“In determining whether to find deliberate indifference in this
    16   case, the Court cannot restrict its examination to whether defendants made substantial
    17   efforts to improve safety, thereby excluding any consideration of whether the
    18   improvements have actually left inmates reasonably safe from fire. If the Court took such
    19   a narrow view, the protections of the Fourteenth Amendment would become arbitrary and
    20   have little relationship to the inmates’ current conditions of confinement.”).
    21            Defendants sidestep this argument, stating instead that there is no pattern or
    22   practice of unconstitutional confinement. But they ignore the consistency with which
    23   Plaintiffs are experiencing Defendants’ failure to implement the policies. Plaintiffs are
    24   incarcerated across each of Maricopa County’s five jails. Yet their experiences with
    25   Maricopa County’s staff is near identical. Each Plaintiff has been forced to live in
    26   crowded jail cells or dorms without social distancing, attend meals herded together in
    27   large groups, use common areas that are not sanitized, clean their cells with limited
    28   cleaning supplies and no gloves (and, in some instances, lack cleaning supplies for their

                                                      - 31 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 38 of 48



     1   cells altogether), and use PPE over and over again that is far from sanitary. The regularity
     2   with which each of the Plaintiffs has experienced Defendants’ departures from their own
     3   written policies evinces a “persistent and widespread” custom and practice to warrant
     4   Monell liability. Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (quotation marks and
     5   citations omitted). That there is a widespread outbreak of COVID-19 cases at the
     6   Maricopa County jails is only further evidence of this practice.
     7             B.       Defendants are Violating Plaintiffs’ Eighth Amendment Rights
     8            Defendants concede COVID-19 is an extremely serious threat to both prisoners and
     9   staff. See, Doc. 28 at 6-17; Doc. 34 (Phillips Decl.) ¶¶ 6, 11-13. Sadly, COVID-19 has
    10   already claimed the life of at least one MCSO officer—likely two.13 Yet the risk of
    11   COVID-19 is higher for prisoners, as detention officers purportedly receive enhanced
    12   cleaning of their staff work areas and vehicles, education, and PPE, none of which is true
    13   for prisoners. Doc. 29 (Roska Decl.) ¶¶ 33, 47, 65, 68.





    14            Defendants hide behind the subjective component of the Eighth Amendment
    15   deliberate indifference standard to justify their inaction. But “an Eighth Amendment
    16   claimant need not show that a prison official acted or failed to act believing that harm
    17   actually would befall an inmate.” Farmer v. Brennan, 511 U.S. 825, 842 (1994). Plaintiffs
    18   must merely show that Defendants “ignore[d] a condition of confinement that is sure or
    19   very likely to cause serious illness and needless suffering” even if “the complaining
    20   inmate shows no serious current symptoms.” Helling v. McKinney, 509 U.S. 25, 33
    21   (1993).
    22            Here, Plaintiffs satisfy the test. Defendants’ actions in the face of COVID-19
    23   exhibit quintessential subjective deliberate indifference. On the one hand, having enacted
    24   a policy meant to target the spread of COVID-19 in the Maricopa County jails,
    25   Defendants cannot dispute that they are aware “of a condition of confinement that is sure
    26
         13
    27      https://www.azfamily.com/news/two-maricopa-county-sheriff-officers-have-died-one-
         tested-positive-for-covid-19-family-says/article_312bc792-bfde-11ea-94c4-
    28   0b6be0e82180.html.

                                                      - 32 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 39 of 48



     1   or very likely to cause serious illness and needless suffering.” But on the other hand,
     2   having failed to take meaningful actions that are consistent with the provisions of the
     3   policy, Defendants have “ignored” these grave conditions.
     4             C.       Defendants are Violating Plaintiffs’ ADA and Rehabilitation Act Rights
     5            Defendants’ cursory challenge to Plaintiffs’ claims under the Americans with
     6   Disabilities Act (ADA) and Section 504 of the Rehabilitation Act (“Section 504”) is
     7   unavailing. Defendants’ misunderstanding of their obligations under disability rights laws
     8   underscores their failure to comply with its affirmative obligations to avoid deadly
     9   disability discrimination.
    10            Defendants’ chief challenge to Plaintiffs’ disability claims is the assertion that in
    11   order to show discrimination “by reason of” disability, Plaintiffs must prove intentional,
    12   subjective discrimination based on disability. See Doc. 28 at 40-41. The Ninth Circuit
    13   squarely rejected this argument in McGary v. City of Portland, 386 F.3d 1259, 1265-66





    14   (9th Cir. 2004). “A plaintiff need not allege either disparate treatment or disparate impact
    15   in order to state a reasonable accommodation claim.” Id. A defendant’s failure to provide
    16   reasonable accommodations is sufficient to demonstrate discrimination “by reason of
    17   disability.” Id.; see also id. at 1266-67 (noting that “the crux of a reasonable
    18   accommodation claim is a facially neutral requirement that is consistently enforced” and
    19   concluding that the “district court’s suggestion that un equal treatment is required to state
    20   a reasonable accommodation claim eviscerates this fundamental purpose of the ADA”);
    21   Ahlman v. Barnes, WL 2754938, at *12 (C.D. Cal., May 26, 2020); Olmstead v. Zimring,
    22   527 U.S. 581, 598 (1999); Cooley v. City of Los Angeles, 2019 WL 3766554, at *5 (C.D.
    23   Cal. Aug. 5, 2019); Vinson v. Thomas, 288 F.3d 1145, 1154 (9th Cir. 2002).
    24            The Disability Subclass members are not simply challenging the adequacy of the
    25   treatment that they are receiving. Rather, they are seeking reasonable modifications to
    26   enjoy equal access to the Maricopa County jails’ services, programs, and activities,
    27   including medical care, meals, and rehabilitative programming. See Doc. 1 (Complaint) ¶
    28   203. By forcing Disability Subclass members to make an impossible choice between

                                                       - 33 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 40 of 48



     1   either receiving medical care through pill call and facing an unacceptable risk of serious
     2   illness or death through COVID-19 exposure; or foregoing necessary medical treatment to
     3   limit COVID-19 risk, the jails are failing to make necessary modifications to avoid
     4   disability discrimination.
     5            Defendants are failing to meet their “affirmative obligations” to ensure equal
     6   access and nondiscrimination for people with disabilities, obligations which include
     7   making reasonable modifications and ensuring that the jails’ methods of administration
     8   are nondiscriminatory. 28 C.F.R. §§ 35.130(a), (b)(7)(i), (b)(2)(i)-(ii); see also Fraihat v.
     9   U.S. Immigration and Customs Enforcement, 2020 WL 1932570, at *26 (C.D. Cal. Apr.
    10   20, 2020); Pierce v. District of Columbia, 128 F. Supp. 3d 250, 266, 269 (D.D.C. 2015).
    11            Defendants’ reliance on Turner v. Safely, 482 U.S. 78 (1987) is unavailing. The
    12   Supreme Court opinions effectively overruled Turner’s application to ADA and
    13   Rehabilitation Act claims. See Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210





    14   (1998) (“The text of the ADA provides no basis for distinguishing these programs,
    15   services, and activities from those provided by public entities that are not prisons.”);
    16   Johnson v. California, 543 U.S. 499 (2005) (refusing to analyze incarcerated plaintiffs’
    17   claims of racial discrimination under Turner).
    18            Even if Turner applied, it does not create a broad cover for any and all disability
    19   discrimination as Defendants assert, and all four Turner factors favor Plaintiffs. First,
    20   there is no “valid rational connection” between a policy of putting disabled incarcerated
    21   people at heightened risk of severe illness or death and any legitimate governmental
    22   interest. Second, there are no alternate means for disabled incarcerated people to exercise
    23   their right to avoid severe illness or death while locked in the jails, except for the jails to
    24   make reasonable modifications as requested. Third, the impact of the requested
    25   modifications would be to make the jails safer for others in the jails. Moreover,
    26   Defendants’ cursory claim that providing the requested modifications would “undoubtedly
    27   result in financial and administrative burdens” does not approach the showing they must
    28   make to raise a defense of undue financial burden. A statement that a modification “would

                                                       - 34 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 41 of 48



     1   undoubtedly” be a burden, without any factual support, and without the detailed written
     2   analysis required by the regulations, is meritless. See 28 C.F.R. § 35.164 (“where
     3   personnel of the public entity believe that the proposed action would … result in undue
     4   financial or administrative burden, a public entity has the burden of proving that
     5   compliance with this subpart would result in such … burdens. The decision that
     6   compliance would result in such … burdens must be made by the head of the public entity
     7   or his or her designee after considering all resources available for use in the funding and
     8   operation of the service, program, or activity, and must be accompanied by a written
     9   statement of the reasons for reaching that conclusion.”). Further, the jails release people
    10   every day. A requested modification that an entity already undertakes or purports to
    11   undertake cannot fundamentally alter that entity. Cf. Henrietta D. v. Bloomberg, 331 F.3d
    12   261, 281 (2d Cir. 2003) (“[t]he reasonableness of the modifications that plaintiffs seek …
    13   is evidenced by the fact that virtually all are modifications that defendants have long





    14   purported … to provide”) (quoting Henrietta D. v. Giuliani, 119 F. Supp. 2d, 181, 208
    15   n.17 (E.D.N.Y. 2000)). Fourth, the jails’ apparent policy of refusing to provide
    16   modifications for people with disabilities to avoid severe illness or death and to participate
    17   equally in the jails’ programs is plainly an “exaggerated” response to the necessities of
    18   running a jail– indeed this policy is entirely untethered to any governmental interest or
    19   concern.
    20   V.       PLAINTIFFS ARE SUFFERING IRREPARABLE HARM
    21            Defendants dismiss Plaintiffs’ evidence of irreparable harm, arguing that it is not a
    22   question of whether COVID-19 is dangerous, but “whether Plaintiffs have shown they
    23   will suffer irreparable injuries even after accounting for the measures” at the Maricopa
    24   County jails. Doc. 22 at 47 (citing Valentine v. Collier, 956 F.3d 797, 804 (5th Cir.
    25   2020)). Plaintiffs agree. Even accounting for measures that might be taken at the Maricopa
    26   County jails, there is no safe means to incarcerate medically vulnerable people in
    27   congregate detention facilities during the COVID-19 pandemic, and the Medically
    28   Vulnerable and Disability Subclasses have clearly shown that they are at a heightened risk

                                                      - 35 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 42 of 48



     1   of serious illness or even death as a result. Doc. 12 (Cohen Decl.) ¶¶ 4, 6-14, 88; Ex. 11
     2   (Cohen Supp. Decl.) ¶ 3. But in addition, Defendants’ facially inadequate “measures”,
     3   coupled with a failure to implement them, puts all Plaintiffs at an even greater risk of
     4   contracting COVID-19. Plaintiffs presented the declaration of Dr. Robert Cohen, a
     5   medical doctor with over thirty years of expertise in the care of incarcerated persons. Doc.
     6   12 (Cohen Decl.) ¶ 1. He opined that “there are several issues specific to the Maricopa
     7   County jails that contribute to an excessive risk of harm associated with COVID-19.” Id. ¶
     8   33. These conditions include: (1) insufficient testing of incarcerated persons, id. ¶¶ 19-25,
     9   (2) insufficient efforts to mitigate the risks to the medically vulnerable, id. ¶¶ 26-33, (3)
    10   inadequate protections, screening and social distancing during booking, id. ¶¶ 34-36, (4)
    11   inadequate social distancing at the jails, id. ¶¶ 37-44, (5) inadequate procedures for
    12   quarantining possible cases and treating positive cases, id. ¶¶ 44-49, (6) failure to make
    13   personal protective equipment, cleaning supplies, and sanitization available, id. ¶¶ 50-54,





    14   and (7) to provide adequate information and education. Id. ¶ 56. The conditions currently
    15   plaguing the Maricopa County jails create a heightened—and perhaps unmitigated—risk
    16   of contracting COVID-19. Critically, Defendants do not refute, let alone mention, Dr.
    17   Cohen’s declaration. Thus, it is undisputed that Plaintiffs will continue to experience
    18   irreparable harm on Defendants’ watch.
    19            Seeming to recognize this fact, Defendants pivot, stating that Plaintiffs “only
    20   generally assert[] that everyone is at risk of infection unless they are granted relief.” Doc.
    21   28 at 47. But for some, the irreparable harm has already materialized. To include but one
    22   example, at the time that Plaintiffs filed their motion, Plaintiff Ochoa stated that she was
    23   “scared of contracting COVID-19 because if someone had the virus here, it would spread
    24   to everyone due to the crowded conditions and lack of precautions taken by the jail.” Doc.
    25   8-1 (Ochoa Decl.) ¶ 2. Since filing the motion, Ms. Ochoa’s worst fears have come true:
    26   she—and the majority of her dorm—tested positive for COVID-19 and is currently
    27   housed in a unit for incarcerated people who tested positive for COVID-19. Ex. 4 (Ochoa
    28   Suppl. Decl) ¶ 4. This is not surprising given the rapid spread of COVID-19 across the

                                                      - 36 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 43 of 48



     1   jails. On June 16, 2020, the day Plaintiffs filed the complaint, there were 313 COVID-19
     2   positive persons at the jails. Doc. 1 (Complaint) at 1. Within weeks, when Plaintiffs filed
     3   their temporary restraining order, that number jumped to 565. Doc. 14 at 1. Now that
     4   number is 1,274.14 Thus, whether generalized or specific, Plaintiffs have clearly
     5   established irreparable harm as a result of Defendants’ practices.
     6   VI.      THE BALANCE OF THE EQUITIES ARE IN PLAINTIFFS’ FAVOR
     7            With respect to the balance of the equities, Defendants’ argument amounts to
     8   nothing more than courts should never intervene in jail administration. But courts across
     9   the country have recognized the need for judicial action to release certain medically-
    10   vulnerable persons in light of the rate at which COVID-19 has infected incarcerated
    11   populations. See, e.g., Ex. 16 (Martinez-Brooks v. Carvjal, No. 3:20-cv-00569-MPS (D.
    12   Conn. May 12, 2020), Doc. 30 (granting TRO which authorized a process to allow for
    13   release and/or enlargement of incarcerated persons)); Ex. 17 (Torres v. Milusnic, No. CV





    14   20-4450-CBM-PVC(x) (C.D. Cal. July 14, 2020), Doc. 45 (granting preliminary
    15   injunction to allow for compassionate release of certain incarcerated persons)). Courts
    16   have also required detention facilities to change their COVID-19 policies to be consistent
    17   with recommendations from public health experts. See, e.g., Urdaneta v. Keeton, 2020
    18   WL 2319980 (D. Ariz. May 11, 2020); Doc. 8-1 (Exhibit 23, Mendoza v. Barr, No CV-
    19   20-00514-PHX-SPL (MTM) (D. Ariz. June 16, 2020)). The situation at the Maricopa
    20   County jails is dire. And because Defendants have failed to take adequate steps to protect
    21   their incarcerated population, the balance of the equities favor judicial action.
    22   VII.     THE COURT HAS AUTHORITY TO ORDER RELEASE
    23            Defendants claim “the Court does not have authority to issue a release order”
    24   because Petitioners are challenging the conditions of their confinement. Doc. 28 at 24-25.
    25   Defendants are wrong. First, 28 U.S.C. § 2241(c)(3) expressly empowers the Court to
    26

    27   14
            See COVID-19 in County Jails: COVID-19 Testing and Results, MARICOPA COUNTY
         DEPARTMENT OF CORRECTIONAL HEALTH SERVICES (accessed July 29, 2020),
    28   https://www.maricopa.gov/5574/COVID-19-in-County-Jails.

                                                     - 37 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 44 of 48



     1   order the release of people who are held “in violation of the Constitution or laws or
     2   treaties of the United States.” 28 U.S.C. § 2241(c)(3). So “[t]he fact that Petitioners’
     3   claims require consideration of detention conditions does not necessarily preclude habeas
     4   corpus review.” Urdaneta v. Keeton, 2020 WL 2319980, at *6. In any event, whatever
     5   change in conditions Defendants may undertake, there is no set of conditions that would
     6   allow members of the Medically Vulnerable and Disability Subclasses to be housed safely
     7   at the jails, thereby violating their constitutional rights. “Because Petitioners contend there
     8   are not set of conditions of confinement that could be constitutional,” “Petitioners
     9   challenge the fact of their confinement.” Ex. 17 (Torres v. Milusnic, No. CV 20-4450-
    10   CBM-PVC(x) (C.D. Cal. July 14, 2020)) Doc. 45 at 14; see also Wilson v. Williams, 961
    11   F.3d at 837-838 (petitioners’ claims were properly brought under § 2241 where they
    12   alleged there are no conditions of confinement sufficient to prevent irreparable
    13   constitutional); Martinez-Brooks v. Easter, --F. Supp. 3d--, No. 3:20-cv-00569, 2020 WL





    14   2405350, at *16 (D. Conn. May 12, 2020) (petitioners’ claim was a proper habeas claim
    15   because they “contend[ed] that the fact of their confinement in prison itself amounts to an
    16   Eighth Amendment violation under these circumstances, and nothing short of an order
    17   ending their confinement . . . will alleviate that violation.”) (footnote omitted); Malam v.
    18   Adducci, --F. Supp. 3d--, No. 20-10829, 2020 WL 1672662, at *3 (E.D. Mich. Apr. 5,
    19   2020) (noting “where a petitioner claims no set of conditions would be sufficient to
    20   protect her constitutional rights, her claim should be construed as challenging the fact, not
    21   conditions, of her confinement and is therefore cognizable in habeas”).
    22            In addition, Defendants do not address that Plaintiffs may be released, or their
    23   custody may be enlarged, under section 1983 where the unconstitutional conditions do not
    24   relate to “overcrowding”. Members of the Medically Vulnerable Subclasses are
    25   incarcerated in conditions that expose them to an unacceptable risk of harm from COVID-
    26   19 infection, and “the courts have a responsibility to remedy the resulting Eighth
    27   Amendment violation.” See Brown v. Plata, 563 U.S. 493, 511 (2011) (citation omitted).
    28   The only remedy that will cure the violation for these subclasses is release or enlargement.

                                                      - 38 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 45 of 48



     1            Accordingly, the Court should order the immediate release of the medically
     2   vulnerable and disabled who are incarcerated merely due to their inability to pay a
     3   financial condition of release. Moreover, the Court should order the parties to engage in a
     4   process to identify and release additional members of the Medically Vulnerable and
     5   Disability Subclasses followed by a hearing to evaluate the deprivation of the individual’s
     6   federal rights and the risk that release and/or enlargement would pose to others, as set
     7   forth in Plaintiffs’ proposed order. See Doc. 14-1 (Proposed Order).
     8   VIII. CONCLUSION
     9            This is a matter of life and death. Swift relief is needed.
    10   ///
    11   ///
    12   ///
    13





    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                        - 39 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 46 of 48



     1    DATED: July 30, 2020                  Respectfully submitted,
     2                                          STINSON LLP
     3                                          /s/ Larry Wulkan
                                                 Larry J. Wulkan (021404)
     4                                           STINSON LLP
                                                 Firm Identification Number 00462400
     5                                           1850 North Central Avenue, Suite 2100
                                                 Phoenix, Arizona 85004-4584
     6                                           Telephone: (602) 279-1600
                                                 Fax: (602) 240-6925
     7                                           Email: larry.wulkan@stinson.com
     8                                          ETHAN J. SANDERS* (MO 71151)
                                                (ethan.sanders@stinson.com)
     9                                          STINSON LLP
    10                                          1201 Walnut Street, Suite 2900
                                                Kansas City, MO 64106
    11                                          Telephone: (816) 691-2628
    12                                          SHARI ROSS LAHLOU (Admitted Pro
    13                                          Hac Vice) (shari.lahlou@dechert.com)





                                                DECHERT LLP
    14                                          1900 K Street, N.W.
                                                Washington, DC 20006 - 1110
    15
                                                Telephone: (202) 261-3300
    16
                                                PAT ANDRIOLA (Admitted Pro Hac
    17                                          Vice) (pat.andriola@dechert.com)
    18                                          TIMOTHY LY* (NY SBN 5478540)
                                                (timothy.ly@dechert.com)
    19                                          DECHERT LLP
                                                Three Bryant Park, 1095 Avenue of the
    20
                                                Americas
    21                                          New York, NY 10036
                                                Telephone: (212) 698-3500
    22

    23                                          BENJAMIN M. SADUN (Admitted Pro
                                                Hac Vice) (benjamin.sadun@dechert.com)
    24                                          ALLISON OZUROVICH (Admitted Pro
                                                Hac Vice) (allie.ozurovich@dechert.com)
    25
                                                DECHERT LLP
    26                                          633 West 5th Street, Suite 4900
                                                Los Angeles, CA 90071
    27                                          Telephone: (213) 808-5700
    28


                                               40
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 47 of 48



     1                                           JARED G. KEENAN (SBN 027068)
                                                 (jkeenan@acluaz.org)
     2
                                                 CASEY ARELLANO (SBN 031242)
     3                                           (carellano@acluaz.org)
                                                 ACLU FOUNDATION OF ARIZONA
     4                                           P.O. Box 17148
     5                                           Phoenix, AZ 85011
                                                 Telephone: (602) 650-1854
     6
                                                 OLGA AKSELROD (Admitted Pro Hac
     7
                                                 Vice) (oakselrod@aclu.org)
     8                                           ERIC BALABAN (Admitted Pro Hac
                                                 Vice) (ebalaban@aclu.org)
     9                                           ZOE BRENNAN-KROHN (Admitted
    10                                           Pro Hac Vice) (ZBrennan-
                                                 Krohn@aclu.org)
    11                                           HUGH HANDEYSIDE (Admitted Pro
                                                 Hac Vice) (hhandeyside@aclu.org)
    12
                                                 CLARA SPERA (Admitted Pro Hac
    13                                           Vice) (cspera@aclu.org)





                                                 SOMIL TRIVEDI (Admitted Pro Hac
    14                                           Vice) (strivedi@aclu.org)
    15                                           AMERICAN CIVIL LIBERTIES
                                                 UNION FOUNDATION
    16                                           125 Broad Street, 18th Floor
                                                 New York, NY 10014
    17
                                                 Telephone: (212) 549-2569
    18
                                                 915 15th St. NW, 7th Floor
    19                                           Washington, DC 20005
                                                 Telephone: (202) 393-4930
    20

    21                                           39 Drumm Street
                                                 San Francisco CA 94111
    22                                           Telephone: (415) 343-0769

    23

    24

    25

    26

    27

    28

                                             - 41 -
         CORE/3502877.0004/160760201.1
         Case 2:20-cv-01192-SPL-JZB Document 44 Filed 08/04/20 Page 48 of 48



     1                                   CERTIFICATE OF SERVICE
     2
                  I hereby certify that on July 30, 2020, I caused the foregoing document to be filed
     3
         electronically with the Clerk of the Court through ECF, and served the counsel of record
     4
         via the Court’s CM/ECF System.
     5

     6

     7                                               /s/ Cynthia Fischer
     8

     9

    10

    11

    12

    13





    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                     - 42 -
         CORE/3502877.0004/160760201.1
